     Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 1 of 50



                                                                  Page 1

 1
 2        UNITED STATES DISTRICT COURT
 3        SOUTHERN DISTRICT OF NEW YORK
 4        Civil Action No. 16-cv-951 (LAK)
 5        ------------------------------------x
 6        DANIEL KLEEBERG, LISA STEIN and
 7        AUDREY HAYS,
 8                                  Plaintiffs,
 9                       -against-
10        LESTER EBER; ALEXBAY, LLC f/k/a LESTER
11        EBER, LLC; CANANDAIGUA NATIONAL
12        CORPORATION d/b/a CANANDAIGUA NATIONAL
13        BANK & TRUST; ELLIOT W. GUMAER, JR.;
14        EBER BROS. & CO., INC.; EBER BROS.
15        WINE AND LIQUOR CORPORATION; EBER
16        BROS. WINE AND LIQUOR METRO, INC.,
17        EBER-CONNECTICUT, LLC; and WENDY EBER,
18                                  Defendants.
19        ------------------------------------x
20
21                                  January 24, 2019
22
23          Videotaped deposition of LESTER EBER
24
25
                                                                   176
                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 2 of 50


                                                      Page 2                                                                Page 4
 1                                                      1
 2                 January 24, 2019                     2 A P P E A R A N C E S: (Cont'd):
 3                 9:33 a.m.                            3
 4                                                      4    JOHN HERBERT, ESQ. (Telephonically)
 5                                                      5    Attorneys for Defendants LESTER EBER and
 6           Videotaped deposition of LESTER EBER,      6    WENDY EBER
 7   held at the offices of Veritext New York City,     7        P.O. Box 1031
 8   1250 Broadway, New York, New York, pursuant to 8            Tiburone, California 94920
 9   Notice, before Lynne D. Metz, a Shorthand Reporter 9
10   and Notary Public of the State of New York.       10
11                                                     11    CALIHAN LAW PLLC
12                                                     12    Attorneys for Defendant Estate of ELLIOT W.
13                                                     13    GUMAER
14                                                     14        16 East Main Street
15                                                     15        Rochester, New York 14614
16                                                     16    BY: ROBERT B. CALIHAN, ESQ.
17                                                     17
18                                                     18
19                                                     19    ALSO PRESENT:
20                                                     20        Wayne Saline - Videographer
21                                                     21        Dan Kleeberg
22                                                     22
23                                                     23
24                                                     24
25                                                     25
                                                      Page 3                                                                Page 5
 1                                                              1
 2   A P P E A R A N C E S:                                     2
 3                                                              3
 4      BROOK & ASSOCIATES PLLC                                 4       IT IS HEREBY STIPULATED AND AGREED, by and
 5      Attorneys for Plaintiffs                                5   between the attorneys for the respective parties
 6         100 Church Street                                    6   herein, that filing and sealing be and the same
 7         8th Floor                                            7   are hereby waived.
 8         New York, New York 10007                             8       IT IS FURTHER STIPULATED AND AGREED
 9      BY: BRIAN C. BROOK, ESQ.                                9   that all objections, except as to the form of the
10                                                             10   question, shall be reserved to the time
11                                                             11   of the trial.
12      UNDERBERG & KESSLER LLP                                12       IT IS FURTHER STIPULATED AND AGREED that the
13      Attorneys for Defendants LESTER EBER;                  13   within deposition may be signed and sworn to
14      ALEXBAY, LLC f/k/a LESTER EBER, LLC; EBER              14   before any officer authorized to administer an
15      BROS. & CO., INC.; EBER BROS. WINE AND                 15   oath, with the same force and effect as if signed
16      LIQUOR CORPORATION; EBER BROS. WINE AND                16   and sworn to before the officer before whom the
17      LIQUOR METRO, INC., EBER-CONNECTICUT, LLC;             17   within deposition was taken.
18      and WENDY EBER                                         18
19         50 Fountain Plaza                                   19
20         Buffalo, New York 14202                             20
21      BY: COLIN D. RAMSEY, ESQ.                              21
22                                                             22
23    (Appearances continued on next page)                     23
24                                                             24
25                                                             25

                                                                                                                   2 (Pages 2 - 5)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                  516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 3 of 50


                                               Page 6                                                    Page 8
 1                                                       1                 L. Eber
 2         THE VIDEOGRAPHER: We are going on the         2       Q. Just because no matter how many times
 3     record at 9:33 on January 24, 2019. Please        3   you do this it is worth going over it again. I
 4     note that the microphones are sensitive and       4   will go over some of the differences between
 5     may pick up whispering and private                5   today's deposition and a typical conversation to
 6     conversations. Please turn off all cell           6   make sure that we are as efficient and have as
 7     phones and place them away from the               7   clean a record as possible.
 8     microphones as they may interfere with the        8           One major difference is there is a
 9     deposition audio. Recording will continue         9   court reporter writing down everything that we
10     until all parties agree to go off the            10   say. So even though there is a videographer
11     record.                                          11   recording it too, it is important that we do our
12         This is media unit one of the video          12   best not to talk over each other. Even if you
13     recorded deposition of Lester Eber taken by      13   know where I am going with the question, please
14     counsel for plaintiff in the matter of Dan       14   let me finish the question before you answer it.
15     Kleeberg et al versus Lester Eber et al          15           Okay?
16     filed in the United States District Court        16           MR. RAMSEY: Yes?
17     Southern District of New York, case number       17       A. Yes.
18     16-CV-9517 (LAK). This deposition is being       18       Q. And that brings me to the next point.
19     held at Veritext located at 1250 Broadway        19   All responses need to be verbal meaning yes or no
20     New York, New York.                              20   rather than shaking your head or grunts like aha.
21         My name is Wayne Saline from the firm        21           Okay?
22     Veritext. I am the videographer. The court       22       A. Yes.
23     reporter is Lynne Metz from the firm             23       Q. Another thing is that if I ask a
24     Veritext.                                        24   question and you answer it, I am going to assume
25         At this time the attorneys will              25   that you understood the question. So if there is
                                               Page 7                                                    Page 9
 1                  L. Eber                              1                  L. Eber
 2       introduce themselves and their affiliations     2   something in my question that you don't understand
 3       for the record. The court reporter will         3   be sure to ask me to clarify my question before
 4       swear in the witness and we can proceed.        4   you answer it.
 5           MR. BROOK: On behalf of the                 5           Okay?
 6       plaintiffs Brian Brook of Brook and             6       A. Yes.
 7       Associates PLLC.                                7       Q. How do you feel today?
 8           MR. RAMSEY: Colin Ramsey from               8       A. Okay.
 9       Underberg and Kessler on behalf of the Eber     9       Q. Is there any reason such as being
10       defendants.                                    10   tired, overly stressed or on prescription
11           MR. CALIHAN: Robert Calihan on behalf      11   medications or something like that that would
12       of the Estate of Elliot Gumaer.                12   impair your ability to testify fully and
13           MR. KLEEBERG: Dan Kleeberg.                13   truthfully today?
14   L E S T E R E B E R,                               14       A. Not that I know of.
15      called as a witness, having been first duly     15       Q. What is your date of birth?
16      sworn by the Notary Public (Lynne D. Metz),     16       A. 1/26/38.
17      was examined and testified as follows:          17       Q. And what is your home address?
18   EXAMINATION BY                                     18       A. 15 Coral Way, Rochester, New York.
19   MR. BROOK:                                         19       Q. When you were last deposed, what was
20       Q. Good morning Mr. Eber.                      20   the legal matter that was in connection with?
21           Have you been deposed before?              21       A. It was part of being a lobbyist for
22       A. Yes.                                        22   Southern Glazer Wine and Liquor.
23       Q. When is the last time you were              23       Q. And how was that part of the being a
24   deposed?                                           24   lobbyist, sir?
25       A. A couple of years ago.                      25       A. It was guarding legislation that had

                                                                                               3 (Pages 6 - 9)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 4 of 50


                                                 Page 62                                                    Page 64
 1                 L. Eber                                  1                 L. Eber
 2       A. If that's what it says, yes.                    2       Q. Why was it limited to five years?
 3       Q. What was Southern Wine and Spirits              3       A. That's what they would give me because
 4   Upstate Inc.?                                          4   I needed a job and they had worked with us to help
 5       A. That would be their upstate business            5   us stay out of bankruptcy and I felt an obligation
 6   as opposed to Metropolitan New York.                   6   to work with them and they thought that was a fair
 7       Q. Earlier you referred to a company               7   amount of time and gave me the time to set up a
 8   called Southern Glazer.                                8   structure for them of lobbyists with the state. I
 9           What is that?                                  9   am a lobbyist myself and to represent them in the
10       A. They merged with Glazer out of Dallas,         10   legislature with the State Liquor Authority and
11   Texas.                                                11   the Governor's Office.
12       Q. When did that merger occur?                    12       Q. Why do you say that you needed a job?
13       A. A couple of years ago I believe.               13       A. Everyone needs a job. We lost the
14       Q. But for all intents and purposes in            14   business. We lost everything in New York.
15   terms of your relationship with that, with the        15       Q. You still had a job with Eber
16   Southern company, the merger did not, with Glazer     16   Connecticut; correct?
17   did not affect that relationship; correct?            17       A. Eber Connecticut was not in very good
18       A. No.                                            18   condition at that time.
19       Q. How was the consulting agreement               19           MR. BROOK: Let's go ahead and get
20   Exhibit 27 negotiated?                                20       another exhibit going here. Mark this as
21       A. You have to ask a lawyer. Probably             21       Plaintiffs' 28.
22   Pat Dalton.                                           22           (Plaintiffs' Exhibit 28, a series of
23       Q. So Pat Dalton negotiated this for you?         23      W-2s that were produced by the parties in
24       A. I would -- I believe so. I can't               24      discovery Bates numbers EB 00021420 through
25   think of anyone else.                                 25      428, marked for identification, as of this
                                                 Page 63                                                    Page 65
 1                 L. Eber                                  1                L. Eber
 2       Q. Did you pay Pat Dalton for negotiating          2      date.)
 3   this agreement yourself?                               3       Q. Plaintiffs' 28 is a series of W-2s
 4       A. I believe he billed the company.                4   that were produced by the Eber parties in
 5       Q. And why did he bill the company for             5   discovery bearing Bates numbers EB 00021420
 6   doing work to negotiate an agreement between you       6   through 428.
 7   personally?                                            7           Do you recognize the documents that
 8       A. I don't remember who paid him.                  8   are copied off of this exhibit?
 9       Q. But is it fair to say you don't                 9       A. Yes.
10   remember paying Pat Dalton yourself; correct?         10       Q. What are they?
11           MR. RAMSEY: Form.                             11       A. W-2s.
12       A. I just don't remember. It's possible           12       Q. And do you see on the first page it
13   but I don't remember who paid him.                    13   has W-2s for the years 2007, 2008 and 2009?
14       Q. And just to be totally clear, if you           14       A. Mm-hmm.
15   look at the last page 9, what's listed page 9 of 9    15           MR. RAMSEY: Yes?
16   that's your signature; correct? There are             16       Q. Is that a yes?
17   two-page 9s.                                          17       A. Yes.
18           MR. RAMSEY: (Indicating.)                     18       Q. And so is it correct that according to
19       A. Yes, the first one.                            19   this exhibit Eber Brothers Wine and Liquor Corp.
20       Q. That is your signature?                        20   paid you 303,021 dollars for the year 2007?
21       A. Yes.                                           21       A. Yes.
22       Q. How was -- let's step back.                    22       Q. So that was the year when the
23           So this was an agreement originally           23   consulting agreement we were just looking at was
24   drafted with a five year term; correct?               24   executed; correct?
25       A. Yes.                                           25       A. Yes.

                                                                                              17 (Pages 62 - 65)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 5 of 50


                                                 Page 66                                                   Page 68
 1                 L. Eber                                  1                 L. Eber
 2       Q. And then the next year you received a           2   correct? Is that a yes?
 3   W-2 from Eber Connecticut LLC; correct?                3       A. Yes.
 4       A. Yes.                                            4       Q. In connection with the overall
 5       Q. And in that year Eber Connecticut LLC           5   transaction, Southern ended up giving what was, I
 6   paid you wages, tips and other compensation            6   suppose some kind of a loan in the amount of three
 7   totalling 189,788 dollars; correct?                    7   million dollars to one of the Eber companies; is
 8       A. Yes.                                            8   that right?
 9       Q. So not quite as much paid by Eber               9       A. Yes. I don't know if it was a loan.
10   Connecticut as you had made the year before from      10   It was money that the Eber companies owned, owed
11   Eber Brothers Wine and Liquor; correct?               11   Southern for the money they came up with to keep
12       A. That's correct.                                12   us out of bankruptcy.
13       Q. Just under two thirds of the amount;           13       Q. So it wasn't a loan per se but one or
14   correct?                                              14   more of the Eber companies agreed that they owed
15       A. Yes.                                           15   Southern three million dollars as a result of the
16       Q. Now the consulting agreement provided          16   deal; correct?
17   for an annual sum for five years of six hundred       17       A. Yes. As a result of moneys that were
18   thousand dollars per year; correct?                   18   paid to them to pay them back for the money they
19       A. Yes.                                           19   advanced us to keep us out of bankruptcy.
20       Q. So that was more than twice what you           20       Q. So how much money did Southern advance
21   were paid in terms of salary by Eber Brothers Wine    21   to the Eber companies not counting your consulting
22   and Liquor Corp.?                                     22   agreement?
23       A. Yes.                                           23       A. I don't remember the figure. It was
24       Q. How did that amount get determined in          24   substantial.
25   the course of negotiations?                           25       Q. Was it more than three million
                                                 Page 67                                                   Page 69
 1                 L. Eber                                  1                  L. Eber
 2       A. They are a very large company. They             2   dollars?
 3   are 17 billion today. They do 2 billion in New         3       A. Yes.
 4   York. Two thousand employees. They pay big             4       Q. So of the amount of money that was
 5   salaries.                                              5   advanced, Eber Brothers agreed to pay back three
 6       Q. So did you ask for this consulting              6   million of it; correct?
 7   agreement?                                             7           MR. RAMSEY: Form.
 8       A. They offered it to me.                          8       A. They paid back all the money that was
 9       Q. And did they ask for anything else in           9   advanced to them.
10   return besides your governmental affairs services?    10       Q. So separate from advancements, did
11           MR. RAMSEY: Form.                             11   Southern also make payments that were not subject
12       A. They gave me the freedom to set up a           12   to repayment to Eber Brothers not counting
13   lobbying governmental affairs structure in the        13   payments for inventory?
14   State of New York for them.                           14       A. No.
15       Q. Did they ask for anything else in              15       Q. So is it just a coincidence then that
16   return for agreeing to this six hundred thousand      16   the amount of money that Eber Brothers was
17   dollars a year for five years payment?                17   required to pay Southern three million dollars is
18           MR. RAMSEY: Form.                             18   the same amount that the consulting agreement
19       A. No.                                            19   provided to be paid to you?
20           MR. RAMSEY: Form objection to that            20           MR. RAMSEY: Form.
21       question.                                         21       A. I never thought of it that way at all.
22       Q. So Southern did not -- let's step              22   I never thought of that.
23   back.                                                 23       Q. Besides Patrick Dalton, was anyone
24           So six hundred thousand a year for            24   else involved in negotiating or reviewing your
25   five years, that's three million dollars total;       25   consulting agreement with Southern?

                                                                                             18 (Pages 66 - 69)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 6 of 50


                                                    Page 70                                                     Page 72
 1                 L. Eber                                     1                  L. Eber
 2       A. I don't remember.                                  2   letters that appears to be written on Lester
 3       Q. Was Mike Gumaer involved in the                    3   Eber's letterhead bearing Bates stamps EB 695
 4   consulting agreement with Southern?                       4   through 701.
 5       A. He would be aware of anything I was                5             Do you see these letters?
 6   involved in. Everything I did he knew about.              6        A. Yes.
 7       Q. Do you have any specific recollections             7        Q. Do these refresh your recollection
 8   of discussing the consulting agreement with Mike          8   that there was a subsequent agreement, subsequent
 9   Gumaer?                                                   9   agreements between you and Southern concerning
10       A. I don't remember, but there is nothing            10   consulting?
11   that I would have done that he would not be aware        11        A. I think you are a little confused on
12   of.                                                      12   this.
13       Q. And do you recall discussing the                  13        Q. Okay. Help me understand.
14   consulting agreement with any other employees of         14        A. This is an agreement. I am a
15   Eber Brothers?                                           15   registered lobbyist in the State of New York.
16       A. Possibly the financial officer John               16   JACO is the regulatory agency that supervises
17   Ryan.                                                    17   lobbyists and they pay me to be a lobbyist. I
18       Q. You say possibly.                                 18   think it is ten thousand dollars a year and I
19           You don't specifically recall doing              19   happen to have an agreement in order to lobby with
20   so?                                                      20   the governmental agencies and the Governor's
21       A. I can't remember.                                 21   Office in the State of New York and that's what
22       Q. And the consulting agreement was not              22   this is.
23   specifically approved by the board of directors;         23        Q. So are you saying are there any other
24   correct?                                                 24   -- let's step back.
25       A. I don't know.                                     25             So just looking at the first page of
                                                    Page 71                                                     Page 73
 1                  L. Eber                                    1                 L. Eber
 2        Q. In addition to providing governmental             2   this exhibit that's a letter dated January 1, 2012
 3   affairs services, Southern also required you to           3   addressed to Steven Becker.
 4   enter into a restrictive covenant; correct?               4           Do you see that?
 5        A. Yes.                                              5       A. Yes.
 6        Q. Why was that?                                     6       Q. Who is Steven Becker?
 7        A. It was what they wanted so that I                 7       A. He is principal in charge of
 8   wouldn't compete or someone else would hire me for        8   governmental affairs for the United States for
 9   doing governmental work. It is a specialty.               9   Southern Glazers.
10        Q. And after the initial five-year term,            10       Q. And this letter, is this something you
11   did you continue to have -- withdrawn.                   11   wrote up or the language was given to you by
12            After the initial five-year term, were          12   someone else?
13   there subsequent agreements between you and              13       A. I don't remember, but it is what has
14   Southern for consulting services?                        14   to be done to give the JACO in New York. I have
15        A. There is no agreement. I am a                    15   to be a registered lobbyist. It is required.
16   consultant for them.                                     16       Q. And is the contract between you and
17            MR. BROOK: Let's go to the next                 17   the company that you are lobbying for something
18        Exhibit 29.                                         18   that has to be disclosed to the government?
19            (Plaintiffs' Exhibit 29, a series of            19       A. Yes, the State of New York. It is
20      letters that appears to be written on Lester          20   disclosed to the State of New York, yes.
21      Eber's letterhead bearing Bates stamps EB             21       Q. So when we were looking at the
22      695 through 701, marked for identification,           22   consulting agreement, Exhibit 27, is that a
23      as of this date.)                                     23   document that was disclosed to the State of New
24        Q. I am showing you what has been marked            24   York?
25   as Plaintiffs' Exhibit 29. It is a series of             25       A. No.

                                                                                                 19 (Pages 70 - 73)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 7 of 50


                                                  Page 74                                                       Page 76
 1                 L. Eber                                   1                  L. Eber
 2        Q. Why not?                                        2   compensation.
 3        A. It's not a lobbying agreement. This             3            What is your best estimate of what
 4   is a governmental lobbying agreement that I have        4   your annual compensation from Southern has been in
 5   to have as being a lobbyist, a registered               5   total for any of the years from 2012 through the
 6   lobbyist.                                               6   present?
 7        Q. So --                                           7            MR. RAMSEY: Form.
 8        A. The other is a private agreement                8            Go ahead. If you can give an
 9   between myself and Southern.                            9        estimate, go ahead.
10        Q. So for the years 2007 through 2011,            10        A. Yeah, I think it's twenty-five
11   was there a separate lobbying agreement between        11   thousand a month.
12   you and Southern?                                      12        Q. Do you recall attending a settlement
13        A. There should have been.                        13   conference in this case in early September last
14        Q. Do you recall whether there was an             14   year?
15   actual one?                                            15        A. Yes, I believe so.
16        A. I don't remember, but I don't know if          16        Q. Do you remember that at one point
17   they required the agreements changed and I can't       17   everyone except for Mr. Gumaer's attorney was
18   remember everything, but I think with the JACO         18   sitting in the courtroom with the judge in a
19   regulations Southern told me that, you know, I         19   circle and we were talking about certain fact
20   have to have a -- because of the time I am             20   questions that the plaintiffs had?
21   spending in Albany with the legislature and the        21        A. I believe it went on. I don't
22   State Liquor Authority or with the Governor's          22   remember the questions.
23   Office that I have to register as a lobbyist and I     23        Q. Do you recall that I brought up the
24   had not registered as a lobbyist before.               24   topic of your consulting agreement with Southern
25        Q. So for the year 2012, the year covered         25   at that point?
                                                  Page 75                                                       Page 77
 1                  L. Eber                                  1                 L. Eber
 2   by page one of Exhibit 29, what was your total          2        A. I don't remember it.
 3   compensation received from Southern Wine and            3        Q. So you don't remember saying that that
 4   Spirits for all your activities on their behalf         4   consulting agreement and the payments relating to
 5   lobbying, consulting or otherwise?                      5   it ended back in 2012?
 6       A. I don't remember.                                6           MR. RAMSEY: Form.
 7       Q. According to this document it says the           7        A. Yes. I do remember the agreement
 8   fee for your services covered by it was ten             8   ended after five years, the consulting agreement.
 9   thousand dollars?                                       9        Q. But is it your testimony that at least
10       A. Oh, for lobbying. Yes, for being a              10   half or approximately half of the payments
11   registered lobbyist was 10,833 a month is what I       11   continued in the years afterwards?
12   get from them.                                         12           MR. RAMSEY: Form.
13       Q. And were you paid other sums as well?           13        A. Yes.
14       A. I was paid yes, as a consultant. Yes.           14        Q. It is your testimony that's not
15   RQ         MR. BROOK: We request that all              15   pursuant to any kind of agreement between you and
16       payment records between Mr. Eber and               16   Southern?
17       Southern be produced including tax forms and       17        A. Yes.
18       any other agreements that may exist that           18        Q. So how does the amount of money that
19       show fees for consulting or other services         19   Southern pays you get determined?
20       beyond the amount reflected on this Exhibit        20        A. It is what they feel my services are
21       29.                                                21   worth.
22           MR. RAMSEY: I understand your                  22        Q. So what happens if Southern decides to
23       request.                                           23   pay you nothing for your services?
24   BY MR. BROOK:                                          24        A. I am through.
25       Q. You said you don't remember the exact           25        Q. Meaning you are not going to provide

                                                                                                 20 (Pages 74 - 77)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 8 of 50


                                                 Page 78                                                  Page 80
 1                 L. Eber                                  1                L. Eber
 2   services for Southern anymore?                         2   manage the Eber assets?
 3       A. I won't be involved with them, that's           3           MR. RAMSEY: Form.
 4   correct, yes.                                          4       A. For the beneficiaries of the trust.
 5       Q. Other than monthly payments of                  5       Q. Who were the beneficiaries of the
 6   approximately twenty-five thousand dollars per         6   trust?
 7   month, are there any other benefits or perks that      7       A. Myself and my sisters.
 8   you receive from Southern?                             8       Q. And after your sisters passed, who
 9            MR. RAMSEY: Form.                             9   were the other beneficiaries of the trust at that
10       A. I don't get any fringe benefits from           10   point?
11   them of any kind. I do get expenses, legitimate       11       A. It was their children.
12   business expenses.                                    12       Q. And that is for your sister Nan.
13       Q. Do you have an expense credit card for         13           What was her child's name?
14   Southern?                                             14       A. Mildred was my sister.
15       A. No.                                            15       Q. Sorry. I think I was using her middle
16       Q. So how do you submit your expenses to          16   name.
17   Southern?                                             17           What was Mildred's daughter's name?
18       A. I submit them monthly.                         18       A. Audrey.
19       Q. And are you still bound by any kind of         19       Q. And your sister Sally, what were her
20   restrictive covenant with Southern?                   20   kid's names?
21            MR. RAMSEY: Form.                            21       A. Danny and Lisa.
22       A. I don't believe so.                            22       Q. After your sisters passed, did you
23       Q. So you believe at this point if you            23   continue to understand you had an obligation to
24   went and tried to start up the Eber Brothers Wine     24   manage the trust for the benefit of your nieces
25   and Liquor business in New York that would not be     25   and nephew?
                                                 Page 79                                                  Page 81
 1                 L. Eber                                  1                 L. Eber
 2   something that would violate any agreement you         2       A. I didn't manage the trust. I worked
 3   have with Southern?                                    3   with the other two trustees.
 4           MR. RAMSEY: Form.                              4       Q. Who were the other two trustees?
 5       A. I don't know about that. It's not               5       A. Mike Gumaer and the bank.
 6   something I am going to do.                            6       Q. What was Mike Gumaer's involvement in
 7       Q. I am going to change topics now.                7   managing the trust?
 8           How did you, if you know, how did it           8       A. He was a lawyer and he was put there
 9   come to pass that you were named a trustee of the      9   by my father to work and guide me in the
10   Allen Eber trust?                                     10   management of the business and to work with me in
11       A. I do not know.                                 11   the trust.
12       Q. Is this something that you had                 12       Q. Was Mike Gumaer a lawyer for the
13   discussed with your father before his passing?        13   trust?
14       A. No.                                            14           MR. RAMSEY: Form.
15       Q. What is your understanding of what             15       A. No. He was a lawyer for Eber Brothers
16   your responsibilities were as a named trustee of      16   but he was a trustee of the trust.
17   the Allen Eber trust?                                 17       Q. What was the bank's responsibility
18       A. My responsibilities?                           18   with respect to the trust?
19       Q. Yes.                                           19       A. They were there. They did a lot of
20           As a trustee, what did that mean that         20   the paperwork and legal work of the operation of
21   you had to do?                                        21   the trust.
22           MR. RAMSEY: Form.                             22       Q. You understood that the Eber Brothers
23       A. With the -- work with the other                23   business was a trust asset; correct?
24   co-trustees in managing the Eber assets.              24       A. Yes.
25       Q. And for whom's benefit did you have to         25       Q. What did that mean in terms of how it

                                                                                            21 (Pages 78 - 81)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                     516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 9 of 50


                                                 Page 82                                                    Page 84
 1                 L. Eber                                  1                 L. Eber
 2   affected your management of the Eber Brothers          2            MR. RAMSEY: Form.
 3   business?                                              3       A. Yes, I believe so.
 4           MR. RAMSEY: Form.                              4       Q. So with respect to the company Eber
 5           MR. CALIHAN: Form.                             5   Brothers and Co., Inc., you understood you had a
 6        A. I don't understand the question.               6   fiduciary duty with respect to the trust, your
 7        Q. Did the fact that the Eber Brothers            7   sisters and yourself?
 8   business was owned by the trust affect the way in      8            MR. RAMSEY: Form.
 9   which you managed the Eber Brothers business at        9       Q. Correct?
10   all?                                                  10       A. Yes.
11           MR. RAMSEY: Form.                             11       Q. And did you understand that when you
12        A. I reported to the trust.                      12   owe fiduciary duties to multiple individuals at
13        Q. So since you were a co-trustee --             13   the same level like that that you are not allowed
14   withdrawn.                                            14   to prefer one individual shareholder over another
15           Putting aside who you reported to, did        15   individual shareholder?
16   you understand that you had an obligation to run      16            MR. CALIHAN: Objection to form.
17   the Eber Brothers business for the benefit of the     17            MR. RAMSEY: Form.
18   trust beneficiaries?                                  18       A. I never got into any of this. This is
19           MR. RAMSEY: Form.                             19   something I just did my job with the company and
20        A. Could you repeat that question?               20   reported to the trustees of the trust.
21        Q. The Eber Brothers business, at the top        21       Q. Was it your understanding that you
22   level there was Eber Brothers and Co., Inc.;          22   could issue dividends or distributions to some
23   correct?                                              23   shareholders but not others?
24        A. Yes.                                          24       A. I don't understand the question. It's
25        Q. And is it correct that all of the             25   is something I never -- I don't have an
                                                 Page 83                                                    Page 85
 1                 L. Eber                                  1                  L. Eber
 2   shares of that business, at least all the voting       2   understanding of what you are asking.
 3   shares, were controlled by the Allen Eber trust?       3       Q. In terms of Eber Brothers and Co.,
 4        A. Yes.                                           4   Inc., that held the stock of other Eber Brothers
 5        Q. And is it your understanding that it           5   entities; correct?
 6   is the voting common shareholders to whom a            6       A. Yes.
 7   corporate officer owes a primary duty of care?         7       Q. Which entities did it control?
 8           MR. RAMSEY: Form.                              8       A. Whatever ones that were there at the
 9        A. I don't have an answer for you on              9   time.
10   that. I don't know.                                   10       Q. So that included Eber Brothers Wine
11        Q. Who are the other shareholders in Eber        11   and Liquor Corp.; correct?
12   Brothers and Co., Inc. besides the Allen Eber         12       A. Yes.
13   Trust?                                                13       Q. Were there other businesses such as a
14        A. There was common non-voting stock was         14   framing business?
15   owned by myself and my sisters.                       15       A. No.
16        Q. Did anyone else own Eber Brothers and         16       Q. Or --
17   Co., Inc. stock?                                      17       A. The produce business.
18        A. No.                                           18       Q. Produce business.
19        Q. Did you have any understanding as to          19           What was that called?
20   whether -- withdrawn.                                 20       A. Eber and Co.
21           So you did understand that as a               21       Q. When did Eber and Co. stop operations?
22   corporate officer and a director you had a            22       A. Eber and Co. was a produce business.
23   fiduciary duty towards the shareholders of the        23   Stopped quite a few years ago. I don't have the
24   company; correct?                                     24   date.
25           MR. CALIHAN: Objection to form.               25       Q. Did you ever work for that produce

                                                                                             22 (Pages 82 - 85)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 10 of 50


                                                Page 86                                                  Page 88
 1               L. Eber                                 1                   L. Eber
 2   business?                                           2     as president of Eber Brothers Wine and Liquor
 3       A. Yes.                                         3     Corp.; correct?
 4       Q. When was that?                               4         A. Yes.
 5       A. In high school and college.                  5         Q. But you remained president of Eber
 6       Q. Was it still operating at the time           6     Brothers and Co., Inc.?
 7   that you graduated from college?                    7         A. Yeah, it's possible. I don't
 8       A. Yes.                                         8     remember. There are a lot of companies. It can
 9       Q. Who managed that?                            9     get confusing.
10       A. Audrey Hays' father.                        10         Q. What is your current position with
11       Q. What was his name?                          11     Eber Brothers and Co., Inc.?
12       A. Darwin Boslov, B-O-S-L-O-V.                 12         A. My current position with Eber Brothers
13       Q. So not likely a creationist?                13     and Co.? I could be a director. I don't remember
14       A. What?                                       14     what else. The company actually there are so many
15       Q. Bad joke.                                   15     of them it confuses me. I would have to look at
16           Returning to Eber Brothers Wine and        16     what it actually is.
17   Liquor Corp., you were the president of that       17         Q. Other than yourself, do you recall
18   entity; correct?                                   18     anyone else whoever served as president of Eber
19       A. Eventually.                                 19     Brothers and Co., Inc.?
20       Q. And what was your position with             20         A. It's possible there could be somebody
21   respect to Eber Brothers and Co., Inc. at the same 21     else.
22   time you were president of Eber Brothers Wine and 22          Q. What is Wendy's position with Eber
23   Liquor Corp.?                                      23     Brothers and Co., Inc.?
24       A. I was president of that too.                24         A. She may be president of it.
25       Q. Besides Eber Brothers and Co., Inc.,        25         Q. When is the last time there was any
                                                Page 87                                                  Page 89
 1                 L. Eber                                 1                 L. Eber
 2   were there any other shareholders in Eber Brothers    2   kind of election of either officers or directors
 3   Wine and Liquor Corp. when you were president of      3   for Eber Brothers and Co., Inc.?
 4   it?                                                   4       A. I don't remember.
 5       A. Not that I remember.                           5       Q. Why did you resign as president of
 6       Q. So as president of Eber Brothers Wine          6   Eber Brothers Wine and Liquor Corp.?
 7   and Liquor Corp. you understood that your             7       A. Because it didn't see -- it didn't --
 8   fiduciary duties to the shareholders ran to           8   there was nothing for me to do in Eber Wine and
 9   ultimately the Allen Eber Trust; correct?             9   Liquor Corp. anymore. I was working for Southern
10            MR. RAMSEY: Form.                           10   in New York and then I was involved in Eber
11       A. I reported to the Allen Eber Trust.           11   Connecticut.
12       Q. And Eber Brothers Wine and Liquor             12       Q. Did someone replace you as president
13   Corp. in turn opened all of the shares in Eber       13   of Eber Brothers Wine and Liquor Corp.?
14   Brothers Wine and Liquor Metro Inc. once that was    14       A. I believe so.
15   created in the nineties; correct?                    15       Q. Who was that?
16       A. I don't remember. It's possible, but          16       A. It could be Wendy Eber. I don't
17   I don't remember.                                    17   remember.
18       Q. Are there any Eber Brothers entities          18       Q. Well, if there was nothing for you to
19   that were owned or at one point controlled by Eber   19   do, was there something for Wendy Eber to do?
20   Brothers and Co., Inc., where you did not believe    20       A. Yes.
21   that you had fiduciary duties to the beneficiaries   21           MR. RAMSEY: Form.
22   of the trust?                                        22       Q. What was that?
23            MR. RAMSEY: Form.                           23       A. She has a very strong financial
24       A. No.                                           24   background and there were a lot of problems there
25       Q. At some point you ended up resigning          25   and she was very capable in relating to solving

                                                                                            23 (Pages 86 - 89)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                     516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 11 of 50


                                                   Page 90                                                   Page 92
 1                 L. Eber                                    1                 L. Eber
 2   those problems and dealing with regulatory               2   that PBGC would be placing a lien on corporate
 3   agencies and moneys that were owed and different         3   assets?
 4   things that were thrown against the company.             4        A. No.
 5       Q. Which regulatory agencies are you                 5        Q. So as of 2012, did you expect that
 6   referring to?                                            6   Eber Brothers would be able to continue making the
 7       A. Anyone that would -- any financial                7   payments due to PBGC?
 8   ones that would be involved in any business. No          8        A. The money wasn't there. You know we
 9   one in particular but there are different agencies       9   tried to resolve it. It was a legacy that doesn't
10   that any business confronts with.                       10   go away. If you know the ERISA laws there is no
11       Q. So there was no particular regulatory            11   way out of it.
12   agency or governmental or quasi governmental body       12        Q. Did you try to find a way out of it?
13   that you were specifically referring to when you        13        A. Yes.
14   said that Wendy would need to interact with them        14        Q. What was that?
15   as president of the Eber Brothers Wine and Liquor       15        A. Hired legal counsels that specialize
16   Corp.?                                                  16   in it who I paid personally.
17       A. Well, you know the problems the                  17        Q. Which counsel is that?
18   company had with the past Pension Benefit               18        A. Groom in Washington, D.C.
19   Guarantee Corporation.                                  19        Q. Anyone else?
20       Q. So that's one.                                   20        A. With the PBGC you are talking about?
21       A. And whatever other ones in different             21        Q. Yes, to help get out of the ERISA laws
22   situations that the company was faced with.             22   as you said.
23       Q. What was the situation with Pension              23        A. We hired a law firm. They have a
24   Benefit Guarantee Corp.?                                24   branch in Rochester. Hourihan, he was the lawyer
25       A. That Eber Brothers had a defined                 25   on it.
                                                   Page 91                                                   Page 93
 1                 L. Eber                                    1                 L. Eber
 2   benefit pension plan going back to 1950s and after       2       Q. Is this the Bond --
 3   they couldn't afford to make the payments and so         3       A. Bond Schoeneck, thank you.
 4   the Pension Benefit Guarantee Corporation put the        4       Q. Any other lawyers that you hired?
 5   company in default under the ERISA laws and we had       5       A. I don't remember. It's possible, but
 6   a deal with it.                                          6   I don't remember.
 7       Q. When was the default that you just                7       Q. Do you recognize the name Glenn Sturm?
 8   referred to?                                             8       A. Yes.
 9       A. I don't have the exact -- I don't                 9       Q. Who is he?
10   remember the exact date.                                10       A. A lawyer.
11       Q. By default do you mean place the lien            11       Q. Is he a lawyer who you hired?
12   against the corporate assets?                           12       A. No.
13       A. Yes.                                             13       Q. Who hired Glenn Sturm?
14       Q. Yes?                                             14       A. Well, I met him and he was hired, he
15       A. Yes.                                             15   was hired. I would say I was involved in hiring
16       Q. When did that occur?                             16   him. I correct that, and my daughter Wendy.
17       A. I don't remember the exact date.                 17       Q. And for what purpose was he hired?
18       Q. Was it in approximately 2014?                    18       A. To help Eber Connecticut out of dire
19       A. It could have been. If you have it               19   financial straights.
20   there. I can't remember these dates. I am glad I        20       Q. How specifically was Glenn Sturm
21   remember what I did yesterday.                          21   qualified to do that?
22       Q. So your resignation was in 2012 to the           22       A. He was a partner, senior partner of
23   best of your recollection; correct?                     23   Mullins something in Atlanta. Very well
24       A. Yes.                                             24   respected. Had done a lot in turnaround companies
25       Q. So as of 2012 were you anticipating              25   and was going to -- did help us in navigating

                                                                                               24 (Pages 90 - 93)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 12 of 50


                                                Page 94                                                       Page 96
 1                 L. Eber                                 1                 L. Eber
 2   through a very difficult financial period.            2   Mullins; is that right?
 3       Q. How were you introduced to Glenn               3      A. I believe so. I can't remember the
 4   Sturm?                                                4   exact but he was working on his own at some point.
 5       A. I met him in a restaurant.                     5      Q. And once he was working on his own,
 6       Q. Where was that?                                6   how was the topic of selling him a piece of the
 7       A. In New Haven.                                  7   company broached?
 8       Q. When was that?                                 8      A. I don't know. I don't remember. I
 9       A. I don't have the date.                         9   was not involved in that.
10       Q. Was it years before you had hired him         10      Q. Who was?
11   or shortly beforehand?                               11      A. I would say my daughter Wendy.
12       A. Shortly before we hired him.                  12          MR. RAMSEY: When you get to a good
13       Q. And what kinds of things did Glenn            13      place Brian to take five minutes.
14   Sturm advise you about in terms of the subject       14          MR. BROOK: We can do that, sure.
15   matter?                                              15          THE VIDEOGRAPHER: This marks the end
16       A. Tried to get us bank loans. Brought           16      of media unit two in the videotaped
17   in consultants to help streamline the company.       17      deposition of Lester Eber. We are going off
18   Talk to our management. Education. Had an            18      the record. Time is 11:32.
19   excellent legal background and everything.           19          (Recess taken.)
20       Q. Did he advise you or the companies            20          THE VIDEOGRAPHER: This marks the
21   concerning their debts and trying to get out of      21      beginning of media unit number three in the
22   some of the debts that were owed to other third      22      videotaped deposition of Lester Eber. We
23   parties like PBGC?                                   23      are going on the record. The time is 11:45.
24           MR. RAMSEY: Form.                            24   BY MR. BROOK:
25       A. He did advise us on debt and how to           25      Q. Mr. Eber, when did you decide to cut
                                                Page 95                                                       Page 97
 1                  L. Eber                                1                  L. Eber
 2   restructure the company to make it look more          2   your sister, nieces and nephew out of the family
 3   attractive to banks so we could borrow money.         3   business?
 4       Q. And what were some of the ways in              4            MR. RAMSEY: Form.
 5   which the company was restructured?                   5       A. I didn't.
 6       A. I don't actually remember the actual           6       Q. What do you mean by that?
 7   restructuring.                                        7       A. I didn't decide to cut anyone out of
 8       Q. Was part of the restructuring included         8   the family business.
 9   in the sale of six percent of Eber Connecticut to     9       Q. Didn't you take actions that cut your
10   Polebridge Bowman?                                   10   sister, nieces and nephew out of the family
11       A. I think the six percent to him was            11   business?
12   that he wanted to get paid. And it was a way to      12            MR. RAMSEY: Form.
13   pay him and the company didn't have any money to     13       A. I didn't look at it that way. I did
14   pay him.                                             14   what would save a company from going into
15       Q. He was associated as a partner with a         15   liquidation.
16   law firm Nelson Mullins; correct?                    16       Q. How did and -- withdrawn.
17       A. Yes.                                          17            What did you do to save the company
18       Q. Wasn't he paid through payments to his        18   from going into liquidation that you were just
19   law firm?                                            19   referring to?
20       A. There were payments to his law firm           20       A. I have personally paid legal and other
21   originally and then he -- I don't know what          21   expenses that I was not personally liable for to
22   happened between he and his law firm. He went        22   keep the company viable that were legacy costs
23   more on and off on his own.                          23   that were shoved -- that were Eber Connecticut was
24       Q. So it was your understanding that             24   obligated to. You have a list of all of them.
25   while he was doing work for you he left Nelson       25       Q. How did those cash infusions give you

                                                                                               25 (Pages 94 - 97)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 13 of 50


                                                Page 98                                                  Page 100
 1                   L. Eber                               1                 L. Eber
 2   the right to take control of the business for         2       A. It's a amended and restated promissory
 3   yourself?                                             3   note from the company.
 4            MR. RAMSEY: Form.                            4       Q. So this is Eber Brothers Wine and
 5        A. That wasn't -- the cash infusions kept        5   Liquor Corp. promising to pay you; correct?
 6   the company alive. If I didn't do that there          6       A. Yes.
 7   wouldn't be a company to talk about today.            7       Q. And who authorized this promissory
 8        Q. But you never at the time when you            8   note on behalf of Eber Brothers Wine and Liquor
 9   agreed to make the cash infusions, you never said     9   Corp.?
10   if I do this I get to own the company, do I?         10       A. I would imagine it is John Ryan, chief
11        A. I never -- I just did what had to be         11   financial officer.
12   done to keep the company alive and if I hadn't had   12       Q. And you also signed on behalf of Eber
13   done it there wouldn't be a company today.           13   Brothers Wine and Liquor Corp.?
14        Q. Is it your understanding that when           14       A. Yes.
15   someone loans money to a company that person has     15       Q. And you also signed this document on
16   the right to take over the company in the event of   16   behalf of yourself?
17   nonpayment?                                          17       A. Yes.
18            MR. RAMSEY: Form.                           18       Q. Now on the first page, do you see
19        A. All I know is if you loan money you          19   there is some handwritten amendments?
20   got to secure the loan so you can get your money     20       A. Yes.
21   back.                                                21       Q. And the handwritten amendments
22        Q. And is that what you did when you            22   increased the interest rate from six percent to
23   loaned money to Eber Brothers?                       23   nine percent?
24        A. I eventually did that.                       24       A. Yes.
25        Q. So when you say you know when you owe        25       Q. And it looks like are those your
                                                Page 99                                                  Page 101
 1                  L. Eber                                1                  L. Eber
 2   money you have to secure the loan, at what point      2   initials by that?
 3   did you come to know that?                            3        A. Yes.
 4       A. It was always something that as a              4        Q. But John Ryan's initials don't appear
 5   businessman that if you are lending money you got     5   next to those changes, do they?
 6   to handle the companies in desperate situations       6        A. I didn't see them.
 7   facing liquidation, you have to protect your, the     7        Q. Did John Ryan approve those changes?
 8   money you have lent.                                  8        A. I would imagine he had to approve them
 9       Q. When did you secure any of your loans          9   and it is very possible there was a lawyer
10   with Eber Brothers?                                  10   involved in this. Would probably be Pat Dalton
11       A. I don't remember the exact dates.             11   that suggested this.
12            MR. BROOK: Let's mark this as               12        Q. Do you actually remember John Ryan
13       Plaintiffs' Exhibit 30.                          13   approving increasing the interest rate by 50
14            (Plaintiffs' Exhibit 30, a document         14   percent?
15      entitled Amended and Restated Promissory          15        A. No.
16      Note bearing Bates numbers EB 00031310            16        Q. When did the change to the interest
17      through 311, marked for identification, as        17   rate occur?
18      of this date.)                                    18        A. I don't remember.
19       Q. I am showing you what has been marked         19        Q. This note, which is dated March 13,
20   as Plaintiffs' Exhibit 30. It is a document          20   2006, that is not a secured promissory note;
21   entitled Amended and Restated Promissory Note        21   correct?
22   bearing Bates numbers EB 00031310 through 311.       22        A. If that's what you say it is. I
23            Do you recognize this document?             23   haven't had a chance to read it.
24       A. Yes.                                          24        Q. Do you have any recollection of
25       Q. What is it?                                   25   securing your 2006 promissory note?

                                                                                          26 (Pages 98 - 101)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                     516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 14 of 50


                                               Page 102                                                    Page 104
 1               L. Eber                                 1                    L. Eber
 2       A. No.                                          2         Q. So why did the Eber companies sign the
 3       Q. Let's go to Exhibit 13 which we used         3     security agreement?
 4   yesterday. That is a line of credit note with a     4             MR. RAMSEY: Form.
 5   date in the upper right-hand corner of October      5         A. The companies were in desperate
 6   blank 2009.                                         6     condition and could have been liquidated and it is
 7           Do you see that?                            7     normal to ask for security in those circumstances.
 8       A. Yes.                                         8         Q. Are you saying it is normal to ask for
 9       Q. And this is a note that was issued by        9     security for a loan after the loan has already
10   Eber Brothers Wine and Liquor Metro Inc.; correct? 10     been executed?
11       A. Yes.                                        11             MR. RAMSEY: Form.
12       Q. If you look on page 3 you see it was        12         A. As I told you before, I did whatever I
13   authorized again by you and also Wendy Eber on     13     had to to keep the companies alive and not be
14   behalf of Eber Metro?                              14     liquidated. There isn't a time to say is it
15       A. Yes.                                        15     secured or not. You got to do it to keep the
16       Q. Was this note something that was            16     company working, being able to run a business or
17   secured at the time that you executed it?          17     there wouldn't be a company.
18       A. I haven't had a chance to read this.        18         Q. Who drafted the security agreement?
19   I don't know. It probably wasn't.                  19         A. I don't remember.
20       Q. And as you sit here today, do you have      20         Q. Was legal counsel retained for either
21   any recollection of insisting that you would not   21     side of this transaction?
22   loan more money to the company unless you got a 22            A. Very -- yeah. I would say yes.
23   security agreement?                                23         Q. Who was legal counsel?
24       A. No, I don't remember saying that. I         24         A. It would probably have been Pat
25   did whatever I had to to keep the company alive.   25     Dalton.
                                               Page 103                                                    Page 105
 1                 L. Eber                                 1                  L. Eber
 2       Q. So now let's take a look at Exhibit            2       Q. Do you specifically remember Pat
 3   15. This is the security agreement entered into       3   Dalton working on this?
 4   as of February 26, 2010.                              4       A. I can't remember, but that's who it
 5            Do you see that?                             5   probably would have been.
 6       A. Yes.                                           6       Q. Do you remember when the billing
 7       Q. Do you remember this agreement?                7   dispute between Eber Brothers and Pat Dalton
 8       A. Yes. I don't remember the details of           8   began?
 9   it but I do remember the agreement.                   9       A. Not the exact date of it.
10       Q. Why did you enter into the security           10       Q. Was it in approximately 2009 or '10?
11   agreement with Eber Brothers Metro and Eber          11       A. I don't think it was then. I can't
12   Brothers Wine and Liquor Corp.?                      12   remember. I don't remember the dates.
13       A. To protect my loans.                          13       Q. Did Glenn Sturm draft this agreement?
14       Q. What did the Eber companies get out of        14       A. He could have.
15   this?                                                15       Q. Let's look at one more document that
16            MR. RAMSEY: Form.                           16   we covered yesterday. Here we go. Exhibit 16
17       A. What did the Eber companies get out of        17   this is another copy of the line of credit note
18   it? They were kept alive by my loans.                18   but you may remember this from yesterday's
19       Q. But you already agreed to make loans,         19   testimony. On the upper right-hand corner it says
20   hadn't you?                                          20   the date is February 26, 2010.
21       A. Yes, I had. Yes.                              21            Do you see that?
22       Q. And you made those loans without              22       A. Yes.
23   requiring security; correct?                         23       Q. Do you remember this version of the
24       A. That's correct.                               24   line of credit note?
25            MR. RAMSEY: Form.                           25       A. This one my signature is on it but I

                                                                                          27 (Pages 102 - 105)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 15 of 50


                                                   Page 106                                                   Page 108
 1                  L. Eber                                    1                  L. Eber
 2   don't remember it.                                        2   your bank account.
 3        Q. So you don't remember why you signed              3       Q. At the time of approximately 2010
 4   the same line of credit note with two different           4   through 2012, was Eber Brothers Wine and Liquor
 5   dates?                                                    5   Corp. a solvent company?
 6        A. No.                                               6       A. Wine and Liquor, I don't know what --
 7        Q. When did -- let's look at either one              7   I don't think they were solvent. I think they
 8   of the line of credit notes either Exhibit 13 or          8   were struggling.
 9   16. Take your pick. I think the terms are all             9       Q. Did you have any understanding of what
10   the same except for the date.                            10   additional fiduciary duties a corporate executive
11            MR. RAMSEY: Do you have 16 in front             11   has at a time period when a company is in the zone
12        of you? Look at this (indicating).                  12   of insolvency?
13        Q. Do you see at the bottom of paragraph            13            MR. RAMSEY: Form.
14   3 it says in the final sentence that "The maturity       14       A. I reported to the trust. They were
15   date is defined as December 31, 2011."?                  15   aware of everything that went on. I did the best
16        A. Yes.                                             16   I could to keep above water.
17        Q. What is your understanding of what the           17       Q. Why did you create the company
18   maturity date means with respect to a line of            18   Alexbay?
19   credit note?                                             19       A. It was at the suggestion of my
20        A. That it has to be paid then.                     20   lawyers.
21        Q. And how was the maturity date for this           21       Q. Which lawyers?
22   line of credit note determined?                          22       A. Would have been David Beltz and there
23        A. I do not know.                                   23   is another one. I cannot think of the other.
24        Q. Did you think that it was realistic as           24       Q. Who is David Beltz?
25   of February 2010 to expect Eber Metro or Eber            25       A. He was a lawyer that advised me in
                                                   Page 107                                                   Page 109
 1                 L. Eber                                     1                 L. Eber
 2   Brothers and Co., Inc. to be able to pay 1.5              2   Connecticut.
 3   million dollars plus interest within less than two        3       Q. And why did he say that you should
 4   years?                                                    4   create the Alexbay company?
 5           MR. RAMSEY: Form.                                 5           MR. RAMSEY: Hold on. Just be careful
 6       A. I did not draft this. I was involved               6       you are not infringing on any conversation
 7   in keeping the company in business. That was my           7       you had. The action he ultimately took you
 8   priority. I was not involved in drafting this.            8       can testify about that. I don't want you
 9       Q. How does taking Eber Brothers Metro                9       testifying to any conversations you had with
10   shares away from Eber Brothers Wine and Liquor           10       Mr. Beltz.
11   Corp. and putting it into your own company an            11       Q. What was the purpose -- I understand
12   action that helps keep the company in business?          12   that you created the company because a lawyer told
13           MR. RAMSEY: Form.                                13   you to do it, but what was the purpose you
14       A. It restructures the company, cleans up            14   intended to have the company Alexbay serve?
15   the statement and turns a debt into an asset for a       15       A. A personal holding company.
16   bank. So you can go -- because the company               16       Q. What did you want to hold when you
17   couldn't get a loan. It couldn't get any loans           17   created it?
18   from anyone. So this cleans up the balance sheet         18       A. Whatever that had to be, that was, an
19   and makes it as an asset instead of a debt.              19   investment that I would make.
20       Q. So you wanted to transfer the company             20       Q. Were you thinking of any specific
21   out from underneath the debts owed by Eber               21   investments at the time you created it?
22   Brothers Wine and Liquor Corp.; correct?                 22       A. You know, I at the time I don't
23       A. I wanted to get a bank loan for the               23   remember what but it was a personal LLC that I
24   company. You know in our business you have to pay        24   created that was created for me.
25   the suppliers. They transfer the money out of            25       Q. Do you remember when you created it?

                                                                                              28 (Pages 106 - 109)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 16 of 50


                                                Page 110                                                  Page 112
 1                  L. Eber                                 1                 L. Eber
 2        A. I don't remember the date.                     2        A. Eber Connecticut, yes.
 3        Q. Let's mark this next exhibit                   3        Q. And here is a document previously
 4   Plaintiffs' Exhibit 31.                                4   marked Exhibit Plaintiffs' 8.
 5            (Plaintiffs' Exhibit 31, a copy of            5        A. Yes.
 6      two printouts made on October 1, 2016 from          6        Q. This is an affidavit that was signed
 7      the Connecticut Department of State                 7   by you under oath on December 8, 2011; correct?
 8      concerning the business Alexbay LLC, marked         8        A. Yes.
 9      for identification, as of this date.)               9        Q. What was the purpose of this
10        Q. Plaintiffs' Exhibit 31 in front of you        10   affidavit?
11   is a copy of two printouts made on October 1, 2016    11        A. It's a law that any transfer of stock
12   from the Connecticut Department of State              12   or change in ownership of stock has to be reported
13   concerning the business Alexbay LLC.                  13   to the Consumer Protection Agency in Connecticut.
14            Do you see it on the first page it           14        Q. So as of December 8, 2011 you had
15   states the date of incorporation/registration as      15   already decided to take Eber Connecticut and put
16   December 8, 2011? It is the fifth line down.          16   it in Alexbay in some way; correct?
17        A. Yes.                                          17           MR. RAMSEY: Form.
18        Q. And is that consistent with your              18        A. I don't remember the date.
19   recollection of when you created the company?         19        Q. This affidavit is dated December 8th;
20        A. I would believe so.                           20   correct?
21        Q. What was the original name that you           21        A. Yeah.
22   had for your company?                                 22        Q. And this states item number 4 or let's
23        A. Lester Eber LLC.                              23   start with item number 3. 3 says "Presently 79
24        Q. Why did you change the name?                  24   percent of Eber Connecticut is owned by me through
25        A. There were enough Eber -- a lot of            25   an entity known as Eber Metro.
                                                Page 111                                                  Page 113
 1                L. Eber                                1                    L. Eber
 2   Ebers. Just too much confusion. I think it          2              4, I wish to transfer all of that 79
 3   needed a separate name.                             3      percent that I own from Eber Metro to Lester Eber
 4       Q. How did you arrive at the Alexbay LLC        4      LLC, an entity which will also be wholly owned by
 5   name?                                               5      me.
 6       A. There were other names that I tried          6              5, this transfer is being done for no
 7   but they were taken in the state of Connecticut     7      consideration and that it is being done strictly
 8   and I go up there in the summertime and I didn't    8      for organizational purposes. No money or other
 9   think anyone would probably use that name.          9      consideration will change hands."
10   Alexandria Bay is in upstate New York on the       10              Did I read that correctly?
11   Canadian border.                                   11          A. Yes.
12       Q. It is named after Alexandria Bay?           12          Q. As of December 8, 2011 you had decided
13       A. Yes.                                        13      to take Eber Connecticut and have it be held by
14       Q. Is that a place that you visited?           14      Lester Eber LLC; correct?
15       A. In the summer, yes.                         15              MR. RAMSEY: Form.
16       Q. So is it -- having seen the date when       16          A. Yes.
17   Alexbay which was then called Lester Eber LLC was 17           Q. Had any of the debt to you been
18   created, does that refresh your recollection as to 18      defaulted on at that point?
19   what particular investments or other holdings you  19          A. Hadn't been defaulted. Hadn't been
20   wanted to have held by the company?                20      paid either. There was no way of it being paid.
21           MR. RAMSEY: Form.                          21          Q. So you were still president of Eber
22       A. Yeah. I think it would be for the           22      Wine and Liquor and Eber Metro at that point;
23   investment. Would be the investment in             23      correct?
24   Connecticut.                                       24          A. Eber Metro but I don't know about Eber
25       Q. You mean Eber Connecticut?                  25      Wine and Liquor.

                                                                                          29 (Pages 110 - 113)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 17 of 50


                                                 Page 114                                                     Page 116
 1                  L. Eber                                  1                  L. Eber
 2       Q. Eber Metro had assumed all the debt to           2        A. I had asked my sister and my niece to
 3   you; correct?                                           3   contribute money and they both declined.
 4       A. Yes.                                             4        Q. When did you ask them to contribute
 5       Q. And so as president of Eber Metro                5   money?
 6   weren't you obligated to try or -- withdrawn.           6        A. I don't have the exact date, but I
 7            Was it your understanding that as              7   did. There are letters that we submitted that
 8   president of Eber Metro you had an obligation to        8   prove it.
 9   attempt to either pay outstanding debts that were       9        Q. Does the timing of April 2010 sound
10   coming due or to renegotiate the terms of those        10   correct for when he sent those letters?
11   debts to avoid default?                                11        A. You probably have them here. So
12            MR. RAMSEY: Form.                             12   that's what it is. I don't remember that date.
13       A. I don't understand the question. You            13           2010, can you remember?
14   got me confused.                                       14        Q. Unfortunately yes, but --
15       Q. As the president of a company, do you           15        A. Good.
16   want to see that company be liquidated?                16        Q. -- it is -- do you have any
17            MR. RAMSEY: Form.                             17   recollection of after those letters were sent to
18       A. I did everything possible to stop a             18   your sister and your niece ever raising the topic
19   liquidation.                                           19   again with them about putting money into the
20       Q. And isn't the liquidation something             20   Connecticut business?
21   that is often times a result of a default on a         21        A. Yes.
22   large amount of debt?                                  22        Q. When was that?
23       A. Yes.                                            23        A. I don't remember the date but I will
24       Q. And as a secured lender at that point           24   let you know what my sister said. She said I want
25   of Eber Metro, you had the right to require a          25   to get money out. I don't want to put money in.
                                                 Page 115                                                     Page 117
 1                 L. Eber                                   1                 L. Eber
 2   liquidation of the company if it went into              2       Q. And when did she say that?
 3   default; correct?                                       3       A. I don't remember the date.
 4       A. That's what it says. I don't know                4       Q. Was it around the time when you sent
 5   what -- I don't know the law of what you are            5   her the letter?
 6   talking about. So the only thing I knew was that        6       A. It could have been and then later on.
 7   I had to keep -- I had invested a lot of money. I       7   I don't have the dates.
 8   continue to invest money and if I hadn't invested       8       Q. Did you ever tell your sister that if
 9   money there would have been no Eber Connecticut         9   she didn't put money in that you were going to
10   and what I did here was to clean up the statement      10   take it away from the trust?
11   to make it look taking debt and making it into         11            MR. RAMSEY: Form.
12   assets so a bank would want to give us a loan.         12       A. No, I didn't say that to her.
13   When Wells Fargo left us we were nowhere's. We         13       Q. Why not?
14   had nothing. They put a workout team in our            14       A. Because it wasn't that desperate a
15   company and we were desperate and I personally         15   situation. I did it when the company, it became
16   lent enough money to keep this company, the last       16   desperate that if I didn't put the money in no one
17   vestige afloat and paid legal fees and everything      17   else was going to put it in and there wouldn't be
18   personally to do it. You got all those copies.         18   a company.
19           MR. RAMSEY: You answered the                   19       Q. How do you know if no one else was
20       question.                                          20   going to put money in if they knew what was at
21       Q. Why didn't you create an entity that            21   stake was the continuation of the family business
22   rather than being held entirely by you was held by     22   under the family trust?
23   the Allen Eber Trust and transfer the company into     23            MR. RAMSEY: Form.
24   that new entity?                                       24       A. They both refused and had no interest
25           MR. RAMSEY: Form.                              25   in putting any money into the company.

                                                                                             30 (Pages 114 - 117)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 18 of 50


                                              Page 118                                                   Page 120
 1                  L. Eber                              1                  L. Eber
 2       Q. But you never told them of the               2   is that you wish to transfer that 79 percent from
 3   possibility that if they did not put money in they  3   Eber Metro to Lester Eber LLC.
 4   would lose their interest in the family business;   4            Do you see that?
 5   correct?                                            5        A. Yes.
 6            MR. RAMSEY: Form. Asked and                6        Q. So isn't it true that actually this
 7       answered.                                       7   affidavit was written at a time when Eber
 8            Go ahead. You can answer it again.         8   Connecticut was still ultimately or 79 percent of
 9            MR. BROOK: It was asked but not            9   Eber Connecticut was owned by the trust?
10       answered.                                      10            MR. RAMSEY: Form.
11       A. I don't remember saying that to them.       11        A. I don't understand what you -- I just
12       Q. Do you know anyone else who talked          12   don't understand what you are saying here.
13   with your sister or your niece about the need to   13        Q. You agree with me that if Eber Metro
14   put money into the family business in 2010 or      14   was still an entity that was owned and controlled
15   2011?                                              15   by the trust, then the statement in item number
16       A. I don't know.                               16   three would not be correct?
17       Q. Looking at Exhibit 8 in front of you,       17            MR. RAMSEY: Form.
18   you signed that based upon your own knowledge and 18         A. Could you repeat that?
19   belief it says at the top; right?                  19            (Record read.)
20       A. Yes.                                        20        A. That's correct.
21       Q. So and this was also something where        21        Q. Now item number 4 emphasizes that by
22   you made the statement or made the affidavit under 22   saying that Lester Eber LLC is an entity which
23   penalty of false statement; correct?               23   will also be wholly owned by me.
24       A. Yes.                                        24            Do you see that?
25       Q. So you understood that it was a             25        A. Yes.
                                              Page 119                                                   Page 121
 1                  L. Eber                              1                 L. Eber
 2   statement being made under oath like your           2       Q. So you were making it clear that you
 3   testimony today?                                    3   were telling the recipient of this affidavit that
 4        A. Yes.                                        4   Eber Metro was wholly owned by you; correct?
 5        Q. So you knew how important it was to         5            MR. RAMSEY: Form.
 6   tell the truth?                                     6       A. Yes.
 7        A. Yes.                                        7       Q. And you said in item number 5 "This
 8        Q. The whole truth; correct?                   8   transfer is being done for no consideration."
 9            MR. RAMSEY: Form.                          9            Do you see that?
10        A. Yes.                                       10       A. Yes.
11        Q. And nothing but the truth; correct?        11       Q. What did you mean by that?
12            MR. RAMSEY: Form.                         12       A. It is whatever it says. No
13        A. Yes.                                       13   consideration.
14        Q. So item 3 you wrote in this affidavit      14       Q. So no consideration means nothing is
15   "Presently 79 percent of Eber Connecticut is owned 15   being received by Eber Metro in return for giving
16   by me through an entity known as Eber Metro."      16   up the 79 percent of Eber Connecticut; is that
17            Was that a true statement?                17   right?
18            MR. RAMSEY: Form.                         18            MR. RAMSEY: Form.
19        A. If that's what I said at the time and      19       A. I didn't write this and I would have
20   signed it, yes.                                    20   to talk to whoever did write this to explain it to
21        Q. So it is your understanding that at        21   me.
22   the time that you signed this Eber Connecticut or  22       Q. Who wrote this?
23   Eber Metro was not owned by the trust?             23       A. I think it's probably something that
24        A. Yes.                                       24   the Consumer Protection Agency of The State of
25        Q. And you said that item number 4 though     25   Connecticut required.

                                                                                        31 (Pages 118 - 121)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 19 of 50


                                                 Page 122                                                Page 124
 1                  L. Eber                                  1                 L. Eber
 2        Q. That doesn't answer who wrote this.             2       Q. You yourself were a co-trustee of the
 3        A. I don't know.                                   3   trust; correct?
 4        Q. So was it true that you wanted to               4       A. Yes.
 5   transfer the 79 percent of Eber Connecticut to          5       Q. So why didn't you just transfer the
 6   Lester Eber LLC for no consideration?                   6   stock to yourself?
 7             MR. RAMSEY: Form.                             7       A. I didn't do it.
 8        A. I can't explain that to you.                    8       Q. Why not?
 9        Q. Let's jump ahead in time for a little           9       A. I just didn't. I don't have an answer
10   bit here to late 2016 through 2017.                    10   for you.
11             Around the time when this lawsuit was        11       Q. Did you think that you had the power
12   first filed and months afterwards, do you recall       12   or authority to do that?
13   that at that point you sought to acquire all of        13       A. I don't know. It's possible I did. I
14   the shares of Eber Brothers and Co., Inc. from the     14   just didn't do it.
15   Allen Eber Trust?                                      15           MR. BROOK: I think this next segment
16        A. Yeah. I believe so.                            16       is going to be best done on one continuous
17        Q. What did you offer to provide to the           17       whole. So why don't we go ahead and break
18   Allen Eber Trust in exchange for that?                 18       for lunch right now.
19        A. I don't remember the transaction. I            19           THE VIDEOGRAPHER: We are going off
20   was not -- I was aware of it but I was not             20       the record. The time is 12:20.
21   actually into the details of it.                       21           (Luncheon recess: 12:20 p.m.)
22        Q. Did you have any lawyer who was                22
23   helping you try to acquire Eber Brothers and Co.,      23
24   Inc.?                                                  24
25        A. Yes.                                           25
                                                 Page 123                                                Page 125
 1                  L. Eber                                  1                 L. Eber
 2       Q. Who was that?                                    2           A F T E R N O O N S E S S I O N.
 3       A. John Herbert.                                    3                  (12:57 p.m.)
 4       Q. Anyone else?                                     4   L E S T E R E B E R,
 5       A. I believe he was the lawyer.                     5       having been previously sworn, resumed the
 6       Q. Who is Jim Vazzana?                              6       stand and testified further as follows:
 7       A. Yes. He is trust and estate lawyer.              7   EXAMINATION (Cont'd)
 8       Q. Is he a lawyer that you hired?                   8   BY MR. BROOK:
 9       A. Yes.                                             9           THE VIDEOGRAPHER: We are going back
10       Q. To represent you individually?                  10       on the record. The time is 12:59.
11       A. Yes.                                            11       Q. After breaking for lunch Mr. Eber,
12       Q. And did you also ask him to help you            12   were you able to get some food?
13   acquire the stock of Eber Brothers and Co., Inc.?      13       A. Yes.
14       A. I believe so at one time.                       14       Q. And are you feeling okay to continue
15       Q. Why did you want the Eber Brothers and          15   this deposition?
16   Co., Inc. stock at that time?                          16       A. Yes.
17       A. You know, I just don't remember the             17       Q. Any reason at all you can think of why
18   details of it.                                         18   you wouldn't be able to provide full and truthful
19       Q. But you asked for the stock on                  19   testimony?
20   multiple occasions; correct?                           20       A. No.
21       A. I believe so, yes.                              21       Q. After this lawsuit was filed, did you
22       Q. And let's -- withdrawn.                         22   become aware of the plans by your co-trustee
23           Who was it that you were asking to             23   Canandaigua National Bank and Trust to seek a
24   authorize the transfer of the stock?                   24   judicial order terminating the trust?
25       A. I don't understand the question.                25       A. Yes.

                                                                                          32 (Pages 122 - 125)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                     516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 20 of 50


                                                Page 126                                                    Page 128
 1                L. Eber                                   1                 L. Eber
 2       Q.  How did you find out about that?               2   of the assets?
 3       A.  I believe my lawyer Vazzana told me            3       A. No.
 4   about it.                                              4       Q. And you understood that the assets
 5       Q. Did you know about that before it was           5   included the trust stock in Eber Brothers and Co.,
 6   filed in the court?                                    6   Inc.; correct?
 7       A. No.                                             7           MR. RAMSEY: Form.
 8       Q. And so you appointed Mr. Vazzana to be          8       A. You know, I think that was
 9   your lawyer for that court proceeding; correct?        9   questionable. I can't give you an answer on that.
10       A. Yes.                                           10   I don't know.
11       Q. Had he represented you on anything             11       Q. What was questionable about that?
12   before then?                                          12       A. I don't know of the status of what the
13       A. Yes.                                           13   stock was or wasn't and I think that would be a
14       Q. What?                                          14   question you would have to ask my lawyer.
15       A. Personal issues.                               15           MR. BROOK: Let's mark this as the
16       Q. How long had he been representing you          16       next exhibit Plaintiffs' 32.
17   for personal issues?                                  17           (Plaintiffs' Exhibit 32, a letter
18       A. I don't remember. Could have been a            18      and some attachments that are dated July 12,
19   couple of years. I don't remember.                    19      2017 from Rita Nischal of Canandaigua
20       Q. Did any of those personal issues               20      National Bank and Trust to Lester Eber,
21   concern the Allen Eber Trust?                         21      marked for identification, as of this date.)
22       A. No.                                            22           MR. BROOK: Go ahead and do 33 as
23       Q. What was your understanding of what            23       well.
24   would happen with the assets or what was going to     24           (Plaintiffs' Exhibit 33, a order in
25   happen with the assets of the Allen Eber Trust if     25      the Surrogates Court of The State of New
                                                Page 127                                                    Page 129
 1                 L. Eber                                  1                L. Eber
 2   Canandaigua National Bank had been successful in       2      York in Monroe County dated June 1, 2017
 3   terminating the trust?                                 3      signed by Surrogate Judge John M. Owens,
 4       A. Never would happen with the                     4      marked for identification, as of this date.)
 5   disbursement of the trust. You know, whatever the      5       Q. You have Exhibits 32 and 33 in front
 6   procedure was. I didn't know.                          6   of you. Exhibit 32 is a letter and some
 7       Q. You didn't know what would happen with          7   attachments that are dated July 12, 2017 from Rita
 8   the assets?                                            8   Nischal, N-I-S-C-H-A-L, of Canandaigua National
 9       A. The assets would be distributed among           9   Bank and Trust to Lester Eber.
10   the trustees. Not the trustees. The                   10           And Exhibit 33 is a order in the
11   beneficiaries, excuse me.                             11   Surrogates Court of The State of New York in
12       Q. How would the percentages or amounts           12   Monroe County dated June 1, 2017 signed by
13   of distribution be determined?                        13   Surrogate Judge John M. Owens.
14       A. By the percentage of the trustees.             14           Have you seen either or both of these
15   You know, there were -- not the trustees. Excuse      15   documents before Mr. Eber?
16   me, by the beneficiaries divided three ways which     16       A. Yes.
17   would also Danny and his sister would split one of    17       Q. When did you see the judicial order
18   the thirds.                                           18   Exhibit 33?
19       Q. So it was going to be divided into             19       A. I don't remember.
20   thirds between one third going to you, one third      20       Q. Was it around the time that the order
21   going to Audrey Hays and one third being split        21   was entered?
22   between Lisa Stein and Dan Kleeberg; is that          22       A. It was whenever my lawyer sent it to
23   right?                                                23   me.
24       A. Yes.                                           24       Q. And do you have any reason to doubt
25       Q. And did you oppose that distribution           25   that your lawyer sent it to you promptly after

                                                                                           33 (Pages 126 - 129)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 21 of 50


                                                Page 130                                                     Page 132
 1                 L. Eber                                  1                  L. Eber
 2   receiving it himself?                                  2   the Allen Eber Trust was distributed to the
 3       A. No.                                             3   beneficiaries of the trust?
 4       Q. And Exhibit 32, when did you see that?          4       A. Yes.
 5       A. I saw it when it was sent to me. It             5       Q. Did you insist that there be certain
 6   is July 12th. So whenever that time period.            6   adjustments made to the distribution after you saw
 7       Q. Did you review the documents that were          7   this chart page 3 of Exhibit 32?
 8   enclosed with it?                                      8           MR. RAMSEY: Form.
 9       A. Yes.                                            9       A. (Indicating.)
10       Q. Look at page 2 of this exhibit.                10       Q. Yes.
11           It says receipt and release in the            11       A. I don't remember.
12   upper right-hand corner?                              12           MR. BROOK: Let's mark this next
13       A. Yes.                                           13       exhibit Plaintiffs' Exhibit 34.
14       Q. Did you ever sign a receipt and                14           (Plaintiffs' Exhibit 34, a letter
15   release for Canandaigua National Bank?                15      and attachments that was produced yesterday
16       A. You know, I don't think I did, but I           16      by Canandaigua National Bank Bates stamped
17   could have. I don't remember.                         17      CNB-PL 0010 through 12, marked for
18       Q. Take a look at page 3.                         18      identification, as of this date.)
19           You see it is a table saying residuary        19       Q. Exhibit 34 in front of you is a letter
20   TUW Allen Eber proposed distribution?                 20   and attachments that was produced yesterday by
21       A. Yes.                                           21   Canandaigua National Bank and is Bates stamp by me
22       Q. And you saw that too; correct?                 22   as CNB-PL 0010 through 12.
23       A. Yes.                                           23           Do you recognize this document?
24       Q. And so you saw presumably that listed          24       A. Yes.
25   on the assets here was three line items for Eber      25       Q. What is it?
                                                Page 131                                                     Page 133
 1                  L. Eber                                 1                 L. Eber
 2   Brothers and Co. stock?                                2       A. It's a letter to Canandaigua Bank
 3       A. Yes.                                            3   reducing the money to Lisa Stein from the money
 4       Q. And this shows that stock being                 4   that was given by the trust to her daughter Erica
 5   distributed in roughly the proportions you said        5   Stein.
 6   the trust assets should be distributed; correct?       6       Q. And is this a letter that you asked to
 7       A. That I had said?                                7   have sent on your behalf?
 8       Q. Well, you previously testified that             8       A. I am copied on it. So I was aware of
 9   you understood that the distribution would be one      9   it.
10   third to you, one third to Audrey Hays and one        10       Q. Did you authorize Mr. Vazzana to send
11   third split between Dan Kleeberg and Lisa Stein?      11   it?
12       A. Yes.                                           12       A. I was aware of it and I was involved
13       Q. And this reflects close to that                13   in that knew what was going on. I was aware of
14   distribution; correct?                                14   it. That's what I can say to you.
15       A. Yes.                                           15       Q. Were you aware of the letter going out
16       Q. Did you have any objection to that             16   before it was sent?
17   distribution of shares of Eber Brothers and Co.       17       A. Yes.
18   stock as specified in this proposed distribution      18       Q. This was not the first letter that was
19   chart?                                                19   sent on your behalf asking Canandaigua National
20       A. I don't remember it. I could have.             20   Bank to reduce the amount of distribution from the
21   There has been some discussion about it, but I        21   trust to Lisa Stein, was it?
22   don't remember what I said or didn't say or what      22            MR. RAMSEY: Form.
23   our position was.                                     23       A. No. You are asking questions that
24       Q. It is your understanding ultimately            24   show in the other letters. So you know the
25   the publicly traded stocks and the cash held by       25   answer.

                                                                                            34 (Pages 130 - 133)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 22 of 50


                                                Page 134                                                    Page 136
 1                  L. Eber                                 1                  L. Eber
 2       Q. Why did you want the amount of                  2             MR. RAMSEY: Form.
 3   distribution from the trust to Lisa Stein reduced      3             Go ahead.
 4   versus what Canandaigua had proposed?                  4        A. I believe that it is a legal question
 5       A. I believe the reason and you say me, I          5   and I am not a lawyer.
 6   think there were other people involved in this as      6        Q. What was your belief as of July 2017
 7   you see who were copied, lawyers, that there was       7   about the value of the Eber Brothers and Co., Inc.
 8   money had been given to, from the trust to her         8   stock?
 9   daughter.                                              9             MR. RAMSEY: Form.
10       Q. So you wanted to make sure that only           10        A. As I thought it was worthless.
11   the cost of the money being given to Lisa Stein's     11        Q. Why did you believe that?
12   daughter was borne solely by Lisa Stein; is that      12        A. Because it had no assets. What were
13   right?                                                13   the assets.
14       A. It was for her daughter out of Lisa            14        Q. Why did you want to obtain the shares
15   Stein's money, the money that was to go to Lisa       15   of Eber Brothers and Co., Inc. stock for yourself?
16   Stein. The trust, the way I understood it, took       16        A. I think, as I told you before, I think
17   the money out of Lisa Stein's account.                17   it is a legal question that you should ask the
18       Q. And is it your understanding that              18   lawyers. I am not capable of answering it.
19   based on your request Canandaigua National Bank       19        Q. Was your goal to try to prevent
20   the amount of the distribution to Lisa Stein was      20   plaintiffs from pursuing their lawsuit against
21   reduced in full by the amount that had been paid      21   you?
22   previously to Erica Stein?                            22             MR. RAMSEY: Form.
23       A. Yes.                                           23        A. I said ask the lawyers. I don't have
24       Q. And is there any amount of money               24   an answer for you.
25   that's still owed back to the other trust             25             MR. BROOK: Let's go to this next
                                                Page 135                                                    Page 137
 1                  L. Eber                                 1                  L. Eber
 2   beneficiaries by Lisa Stein?                           2       Exhibit 35.
 3       A. Not that I know.                                3           (Plaintiffs' Exhibit 35, a e-mail
 4       Q. Did you ask the Canandaigua National            4      and attachment dated October 31, 2018 sent
 5   Bank also reduce the number of shares of Eber          5      by Paul Keneally with multiple recipients
 6   Brothers and Co. Inc. that were distributed to         6      CNB-PL 0001 to 2, marked for identification,
 7   Lisa Stein?                                            7      as of this date.)
 8       A. Did I, no. I don't remember that. I             8       Q. Exhibit 35 in front of you is a e-mail
 9   don't remember that, no.                               9   and attachment dated October 31, 2018 sent by Paul
10       Q. Can you think of any reason why the            10   Keneally with multiple recipients CNB-PL 0001 to
11   number of shares that Eber Brothers and Co., Inc.     11   2.
12   should have been reduced, the numbers of shares --    12           Have you seen this before?
13   let me restart this.                                  13       A. I signed it, so I must have.
14           Can you think of any reason why the           14       Q. You're referring to the second page of
15   trusts distribution of shares of Eber Brothers and    15   the exhibit?
16   Co., Inc. should have been reduced for Lisa Stein     16       A. Behind it, yeah.
17   based upon either the prior distributions to Erica    17       Q. So that is your signature?
18   Stein or for any other reason?                        18       A. Yes.
19           MR. RAMSEY: Form.                             19       Q. And do you remember signing this
20       A. I think --                                     20   document?
21           MR. BROOK: I will withdraw that.              21       A. I don't remember, but I did sign it.
22       That was still bad.                               22       Q. How do you know that you signed it if
23       Q. So can you think of any reason why the         23   you don't remember it?
24   trusts distribution of Eber Brothers and Co., Inc.    24       A. That's my signature. So nobody is
25   shares to Lisa Stein should have been reduced?        25   putting my -- that's my signature on it.

                                                                                           35 (Pages 134 - 137)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 23 of 50


                                                Page 138                                                     Page 140
 1                 L. Eber                                  1                 L. Eber
 2       Q. The second page is addressed to the             2        A. You have to ask my lawyer.
 3   Allen Eber Trust care of the Canandaigua National      3        Q. So you signed this without knowing how
 4   Bank and Trust Company; correct?                       4   much money you were committing to pay?
 5       A. Yes.                                            5           MR. RAMSEY: Form.
 6       Q. And it says in all caps below that              6        A. I signed it. I don't have an answer
 7   notice of intent to purchase shares; correct?          7   for you on that. I think it's a legal question.
 8       A. Yes.                                            8        Q. So for all you know you might need to
 9       Q. Then the body of it states "The                 9   pay the plaintiffs over two million dollars each
10   undersigned hereby gives notice of my intent to       10   in order to get the shares that you agreed to
11   purchase all shares of capital stock of Eber          11   purchase?
12   Brothers and Co., Inc. defined as the company of      12           MR. RAMSEY: Form.
13   which the Allen Eber Trust is the registered          13        A. No.
14   holder that are proposed to be transferred to         14        Q. Why do you say no?
15   Daniel Kleeberg, Lisa Stein or Audrey Hays            15        A. Because it isn't worth it.
16   pursuant to Article 12 of the bylaws of the           16        Q. Well, why do you say that?
17   company." Then your signature.                        17        A. What's the -- where does it show that
18           Did I read that correctly?                    18   it is worth that kind of money? Can you show
19       A. Yes.                                           19   that?
20       Q. What was your purpose in sending this          20        Q. Again, if it is not -- if you don't
21   notice of intent?                                     21   know how much the shares are worth, then how can
22       A. If you look at the bylaws of the               22   you agree to purchase them?
23   company I had the right to do it.                     23           MR. RAMSEY: Form.
24       Q. Why do you say that?                           24        A. I told you I am not qualified to
25       A. Read the bylaws.                               25   answer your question. Please consult my lawyer.
                                                Page 139                                                     Page 141
 1                 L. Eber                                  1                  L. Eber
 2       Q. Did you read the bylaws?                        2       Q. So you are authorizing us to ask these
 3       A. I have.                                         3   questions of your lawyer?
 4       Q. And it is your belief that the bylaws           4   DI        MR. RAMSEY: Don't answer that.
 5   of the company permitted you to purchase the           5            MR. BROOK: I think he already did,
 6   shares of capital stock of Eber Brothers and Co.       6       but I am just trying to make it clear.
 7   stock?                                                 7            MR. CALIHAN: I don't agree, but.
 8       A. On the advice of counsel, yes.                  8            MR. BROOK: I know.
 9       Q. Why did you wait until October 31,              9            Let's do two more exhibits after that.
10   2018 to send this notice?                             10       We are up to 36 and 37.
11       A. Ask my lawyer.                                 11            (Plaintiffs' Exhibit 36, a printout
12       Q. Now you knew that Canandaigua National         12      of a table with some notes entitled
13   Bank and Trust Company had proposed to and            13      Residuary TUW Allen Eber Proposed
14   attempted to transfer the Eber Brothers and Co.,      14      Distribution of Securities, marked for
15   Inc. shares to Dan Kleeberg, Lisa Stein and Audrey    15      identification, as of this date.)
16   Hays a year before this date; correct?                16            (Plaintiffs' Exhibit 37, a e-mail
17           MR. RAMSEY: Form.                             17      dated September 15, 2017 sent by Jim Vazzana
18       A. If you are saying that you probably            18      to R. Nischal at CNB, Canandaigua National
19   have something that shows that. I don't remember.     19      Bank, with yourself as one of the people
20       Q. And you said here, what you signed             20      copied on it Bates stamped CNB-PL 0005,
21   your name to, you intended to purchase the shares;    21      marked for identification, as of this date.)
22   correct?                                              22       Q. Looking first at Exhibit 36. This is
23       A. That's what it says here.                      23   a printout of a table with some notes entitled
24       Q. How much money did you intend to               24   Residuary TUW Allen Eber Proposed Distribution of
25   purchase the shares for?                              25   Securities.

                                                                                            36 (Pages 138 - 141)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 24 of 50


                                               Page 142                                                      Page 144
 1                 L. Eber                                 1                  L. Eber
 2           Do you see that?                              2           MR. RAMSEY: You can answer that.
 3       A. Yes.                                           3       A. Yes.
 4       Q. And have you seen this version of the          4       Q. And so is it fair to say that as of
 5   chart before?                                         5   September 15, 2017 you agreed with the proposed
 6       A. Yes.                                           6   distribution that Canandaigua National Bank had
 7       Q. When do you recall first seeing this?          7   sent to you?
 8       A. I don't remember.                              8           MR. RAMSEY: Form.
 9       Q. Do you see that this table also                9       A. No, I don't. This is only to sign a
10   includes distribution numbers for the shares of      10   release.
11   Eber Brothers and Co. stock held by the trust?       11       Q. Okay, so what did you understand to be
12       A. Yes.                                          12   the significance of signing or not signing a
13       Q. Do you recall making any objection to         13   release?
14   the distribution proposed in this chart after you    14       A. Whatever liability that would waive or
15   saw it?                                              15   what have you.
16       A. I don't remember.                             16           MR. BROOK: Let's go to the next
17       Q. After you saw this chart, do you              17       Exhibit 38.
18   recall contacting anyone and saying you wanted to    18           (Plaintiffs' Exhibit 38, a letter
19   buy the shares of Eber Brothers and Co., Inc.        19      dated October 11, 2017 on letterhead for
20   stock that were proposed to be distributed to        20      Woods Oviatt Gilman LLP addressed to Jim
21   Daniel Kleeberg, Lisa Stein and Audrey Hays?         21      Vazzana and me, marked for identification,
22           MR. RAMSEY: Form.                            22      as of this date.)
23       A. I don't remember.                             23       Q. Exhibit 38 is a letter dated October
24       Q. Please take a look at Exhibit 37 now          24   11, 2017 on letterhead for Woods Oviatt Gilman LLP
25   which is a e-mail dated September 15, 2017 sent by   25   addressed to Jim Vazzana and me.
                                               Page 143                                                      Page 145
 1                 L. Eber                                 1                 L. Eber
 2   Jim Vazzana to R. Nischal at CNB, Canandaigua         2           Do you see that?
 3   National Bank, with yourself as one of the people     3       A. Yes.
 4   copied on it Bates stamped CNB-PL 0005.               4       Q. Have you seen this letter before?
 5           Do you see that?                              5       A. You know I don't remember. It doesn't
 6       A. Yes.                                           6   show me copied on it, but I could have. I don't
 7       Q. Do you recognize this e-mail?                  7   remember.
 8       A. I assume I saw it. It was sent. I              8       Q. And do you recall seeing that there
 9   was copied on.                                        9   were stock powers that were signed by someone from
10       Q. In this e-mail, which was sent by your        10   Canandaigua National Bank purporting to transfer
11   lawyer, it begins by saying "Dear Rita, as you       11   to you shares in Eber Brothers and Co., Inc.?
12   know we represent Lester Eber and he and the other   12       A. Could you repeat the question?
13   beneficiaries are reticent to sign a release and     13       Q. Sure.
14   receipt as submitted. However, he will sign it       14           Do you recall seeing that around the
15   without the release provision."                      15   time of this letter there were stock powers that
16           Do you see that?                             16   had been signed by someone from Canandaigua
17       A. Yes.                                          17   National Bank and Trust purporting to transfer
18       Q. So you had talked to your lawyer about        18   Eber Brothers and Co., Inc. stock to you?
19   signing a receipt prior to him sending this          19       A. I don't remember.
20   e-mail; correct?                                     20       Q. Do you know what stock powers are?
21           MR. RAMSEY: Well, hold on.                   21       A. Yes.
22           Don't tell him what you talked to your       22       Q. What are stock powers?
23       lawyer about.                                    23       A. The ability to vote the stock.
24       Q. Did you authorize your lawyer to send         24       Q. And how do the stock powers once
25   this e-mail?                                         25   executed get turned into actual voting rights for

                                                                                           37 (Pages 142 - 145)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 25 of 50


                                              Page 146                                                  Page 148
 1               L. Eber                                 1               L. Eber
 2   the stock?                                          2   company?
 3        A. I don't know.                               3        A. I am not involved. I don't know.
 4        Q. Was it your understanding as a result       4        Q. Whose responsibility was it for Eber
 5   of the termination of the Allen Eber Trust and      5   Brothers and Co., Inc. to take care of the stock
 6   distribution of assets by Canandaigua National      6   book registration of stockholders and issuance of
 7   Bank you yourself became a voting common            7   stock certificates?
 8   shareholder of Eber Brothers and Co., Inc.?         8        A. I can't remember.
 9            MR. RAMSEY: Form.                          9        Q. Do you know where the stock book for
10        A. I never -- I don't know. I don't           10   Eber Brothers and Co., Inc. currently is?
11   remember conversations on that. I just don't       11        A. No.
12   remember.                                          12        Q. Is it your understanding that the
13        Q. On this document here in this letter       13   stock book for Eber Brothers and Co., Inc. was
14   it refers to copies of stock powers being sent and 14   misplaced for a period of time?
15   then I will just read the whole paragraph into the 15        A. I do not know.
16   record so we are all clear. It says "Enclosed      16            MR. BROOK: Let's go to the next
17   please find your client's respective copies of the 17        Exhibit 39.
18   stock powers transferring their shares of Eber     18            (Plaintiffs' Exhibit 39, a four-page
19   Brothers and Co., Inc. pursuant to Canandaigua     19      letter dated November 5, 2018 by Paul
20   National Bank and Trust Company's distribution     20      Keneally addressed to Magistrate Judge
21   schedule. As the bank never had possession of the 21       Katherine Parker, marked for identification,
22   company's stock book or other corporate documents 22       as of this date.)
23   and despite requests, the bank has not been        23        Q. Exhibit 39 is a four-page letter dated
24   provided with the same. We were required to        24   November 5, 2018 by Paul Keneally addressed to
25   complete these transfers via these stock powers as 25   Magistrate Judge Katherine Parker.
                                              Page 147                                                  Page 149
 1                  L. Eber                              1                  L. Eber
 2   opposed to issuing new stock certificates. We are   2            Do you recognize this document?
 3   currently retaining the original stock powers       3        A. I don't remember seeing it. Yeah, I
 4   which I have affixed to each original stock         4   probably did. I probably was copied and got a
 5   certificate that the bank received when it became   5   copy of it. I just don't remember.
 6   successor co-trustee. We will continue to do so     6        Q. Paul Keneally is the lawyer for you,
 7   unless and until such time as we are advised as to  7   your daughter and the Eber companies in this
 8   whom these originals should be provided given the   8   litigation; correct?
 9   apparent inability to locate the company's stock    9        A. Yes.
10   book and affiliated records. It is my              10        Q. And I would like to draw your
11   understanding that the securities were transferred 11   attention to paragraph 3 on this first page. I
12   to your client's respective financial institutions 12   will read it into the record. Mr. Keneally wrote
13   on September 29th and that the remaining assets    13   to the court in response to a letter by me "It is
14   were electronically transferred last week as       14   not true that the corporate stock register was
15   well."                                             15   quote lost. The register is maintained by the
16            Did I read that correctly?                16   corporate secretary Wendy Eber who is solely
17       A. Yes.                                        17   responsible for registering valid transfers of
18       Q. And so do you know what this letter         18   stock in it. Neither the Allen Eber Trust,
19   was referring to about the apparent inability to   19   defined as the trust, nor CNB as one of its
20   locate the company's stock book?                   20   trustees has any responsibility or role in
21       A. What it says there. They couldn't           21   registering stock transfers. The corporate
22   find it.                                           22   secretary never told CNB that the register was
23       Q. What is a stock book?                       23   lost."
24       A. I don't know.                               24            Did you see that?
25       Q. How does new stock get issued by a          25        A. Yes.
                                                                                        38 (Pages 146 - 149)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 26 of 50


                                                 Page 150                                                     Page 152
 1                 L. Eber                                   1                  L. Eber
 2       Q. And did you authorize Mr. Keneally to            2   daughter Wendy as well as you?
 3   make this statement?                                    3       A. He was my lawyer.
 4           MR. RAMSEY: Form.                               4       Q. Now do you see the second paragraph
 5       A. He is my lawyer.                                 5   here. It refers to first two words say my
 6       Q. And does that refresh your                       6   clients.
 7   recollection as to whose responsibility it was to       7            Do you see that plural?
 8   deal with the stock book and issue stock                8       A. Yes.
 9   certificates on behalf of Eber Brothers and Co.,        9       Q. Who else --
10   Inc.?                                                  10       A. It would be my daughter.
11           MR. RAMSEY: Form.                              11       Q. I would like to point your attention
12       A. If that's what he says that's what it           12   now to the substance of the first paragraph which
13   is. He represents me.                                  13   I will also read for the record. "Dear Lorisa, I
14       Q. So do you know how looking back at              14   trust you received my e-mail of yesterday
15   Exhibit 38, do you know why the lawyers for            15   afternoon regarding your inquiry as to the
16   Canandaigua National Bank appeared to believe that     16   corporate stock book of Eber Brothers and Co.,
17   the stock book was not able to be located as of        17   Inc. I am fairly confident that they do not have
18   October 2017?                                          18   it. However, to be sure, Wendy will be in
19       A. No.                                             19   Rochester for the fourth of July weekend and will
20       Q. And to the best of your knowledge, has          20   double check."
21   Wendy Eber always been in possession of the            21            Do you see that?
22   company's stock book?                                  22       A. Yes.
23           MR. RAMSEY: Form.                              23       Q. So your lawyer told counsel for
24       A. I don't know.                                   24   Canandaigua National Bank that you and Wendy could
25           MR. BROOK: Let's do two more                   25   not locate the corporate stock book; correct?
                                                 Page 151                                                     Page 153
 1                 L. Eber                                   1                 L. Eber
 2      exhibits. This is 40 and 41.                         2           MR. RAMSEY: Form.
 3           (Plaintiffs' Exhibit 40, a e-mail               3       A. I don't remember that. It's very
 4     dated June 2, 2017 from Jim Vazzana to                4   confusing and I just don't remember.
 5     Lorisa LaRocca Bates number CNB-PL 0022,              5       Q. Did you have an understanding as to
 6     marked for identification, as of this date.)          6   why Canandaigua National Bank wanted the corporate
 7           (Plaintiffs' Exhibit 41, an e-mail              7   stock book?
 8     dated August 18, 2017 from Jim Vazzana to             8       A. No.
 9     Lorisa LaRocca, marked for identification,            9       Q. Please turn to Exhibit 41 which is an
10     as of this date.)                                    10   e-mail dated August 18, 2017 again from Jim
11      Q. Exhibit 40 is a e-mail dated June 2,             11   Vazzana to Lorisa LaRocca this time with you and
12   2017 from Jim Vazzana to Lorisa LaRocca Bates          12   your daughter Wendy copied on it.
13   number CNB-PL 0022.                                    13           Do you see that?
14           Do you recognize that e-mail?                  14       A. Yes.
15           MR. RAMSEY: You are not suggesting he          15       Q. This has Bates numbers CNB-PL 0006.
16      was copied on it; right?                            16   And this e-mail reads "Lorisa, have you or your
17           MR. BROOK: No.                                 17   client ever found the stock register on Eber
18      A. I'm not. I wasn't copied.                        18   Brothers Co. My client indicated in June that she
19      Q. Nonetheless, are you aware that your             19   would make a special trip to Rochester in July to
20   lawyer sent an e-mail along these lines to Lorisa      20   see if she could find them. Please advise."
21   LaRocca who was representing Canandaigua National      21           Do you see that?
22   Bank?                                                  22       A. Yes.
23      A. You know, I think it's possible. I               23       Q. Do you remember this e-mail?
24   don't remember but it is very possible.                24       A. I got it.
25      Q. Was Jim Vazzana representing your                25       Q. Do you remember seeing it?

                                                                                             39 (Pages 150 - 153)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 27 of 50


                                                 Page 250                                                       Page 252
 1                  L. Eber                                  1                 L. Eber
 2   statements value the equity of Eber Connecticut at      2   Gumaer's legal advice.
 3   in late 2011 and early 2012?                            3       A. A will.
 4       A. No.                                              4       Q. Did you pay him anything for that?
 5       Q. Do you think that information is                 5       A. I don't remember if he could have sent
 6   material to understanding what the value of Eber        6   me to someone else in his firm that charged me for
 7   Connecticut might have been at that time?               7   it.
 8            MR. RAMSEY: Form.                              8       Q. Was Mr. Gumaer compensated for his
 9       A. I think you would have to ask an                 9   role as a co-trustee of the trust?
10   accountant for that, of that. I can't answer for       10       A. He didn't take any money from the
11   you.                                                   11   trust. He was paid by the company and the reason
12       Q. I want to ask you now about your                12   he didn't take any money from the trust because it
13   relationship with Mike Gumaer.                         13   would have reduced the income to the beneficiaries
14            When did you first meet him?                  14   of the trust. So he was paid by the company.
15       A. After my father died.                           15       Q. Was there ever any sort of
16       Q. So you had not interacted with him              16   documentation where Mr. Gumaer agreed to waive his
17   before then?                                           17   right to compensation as a director, I meant a
18       A. Never.                                          18   trustee? I am correcting myself.
19       Q. What was the nature of your                     19       A. I don't believe so. In my father's
20   relationship with Mike Gumaer during the first few     20   will I waived my compensation as an executor of
21   years after your father died?                          21   his estate.
22       A. He worked, I worked very close with             22       Q. What do you mean you waived?
23   him. He educated me to the trust and to                23       A. I served for free where the other
24   transactions you know in settling an estate, my        24   executors, the bank and Mr. Gumaer, were paid, you
25   father's estate.                                       25   know, whatever the law was.
                                                 Page 251                                                       Page 253
 1                  L. Eber                                  1               L. Eber
 2       Q. At any point in time or -- withdrawn.            2        Q.  Was that your decision to serve for
 3            At that time Mike Gumaer was a partner         3   free?
 4   in the law firm of Nelson Hargrave.                     4        A. It was my father's wish and I observed
 5       A. Nixon.                                           5   it.
 6       Q. Nixon Hargrave?                                  6        Q. When did Mr. Gumaer retire from Nixon
 7       A. Yes.                                             7   Hargrave or Nixon Peabody as it became?
 8       Q. Did you or Eber Brothers retain him as           8             MR. CALIHAN: Objection to form.
 9   a lawyer for the company?                               9        A. It is in there. I don't remember the
10       A. Yes.                                            10   date.
11       Q. Did you ever retain him as your                 11             MR. BROOK: What's the basis for the
12   personal attorney?                                     12        objection?
13       A. I used him as a personal attorney.              13             MR. CALIHAN: I am not sure which
14       Q. When did you start doing that?                  14        relationship with the firm you are referring
15       A. After my father died.                           15        to. I think there were several but I am
16       Q. What kinds of things did you retain             16        not --
17   him for?                                               17             MR. BROOK: Understood.
18       A. He advised me legally. Send me                  18        A. Thank you.
19   different law specialists in his firm or what have     19             MR. BROOK: Let's go to another
20   you. Everything. Anything I had I needed a legal       20        exhibit. This is 47.
21   opinion on I would go through him.                     21             (Plaintiffs' Exhibit 47, a two-page
22       Q. And for personal matters?                       22       letter on the letterhead for Elliot W.
23       A. Both personal and business, yes.                23       Gumaer, Jr. dated January 2, 2001 Bates
24       Q. So for personal matters give an                 24       stamped January 8, 2001 and Bates number EB
25   example of something where you relied on Mr.           25       00001556 to 57, marked for identification,

                                                                                             64 (Pages 250 - 253)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 28 of 50


                                               Page 190                                                     Page 192
 1                 L. Eber                                 1                 L. Eber
 2   any debts that were owed directly by Eber             2       Q. Exhibit 44 is a copy of a summons and
 3   Connecticut; correct?                                 3   complaint dated February 21, 2012 bearing Bates
 4            MR. RAMSEY: Form.                            4   number KSH 00070 through 83.
 5       A. I don't -- I can't give you an answer.         5           Do you recognize this document?
 6   I don't -- I would like to give you an answer but     6       A. Yes.
 7   I don't have an answer for you.                       7       Q. What is it?
 8       Q. So was it your understanding that Eber         8       A. It is summons before a State Supreme
 9   Connecticut was weighed down by the debt of Eber      9   Court. It is on an action for the foreclosure.
10   Brothers Wine and Liquor Corp.?                      10       Q. Who is the listed plaintiff here?
11            MR. RAMSEY: Form.                           11       A. Alexbay.
12       A. Eber Wine and Liquor Corp. yeah, it           12       Q. That's your company; right?
13   could have -- it didn't help it. If it cleaned up    13       A. Yes.
14   the debt and made a cleaner statement so we could    14       Q. Who is the lawsuit against?
15   go to a bank and they could lend us money based on   15       A. Eber Wine and Liquor, Southern Eber
16   the inventory or receivables of Connecticut.         16   Wine and Liquor Metro, John Doe et cetera.
17       Q. And what were the debts that Eber             17       Q. So does this refresh your recollection
18   Brothers Wine and Liquor Corp. had at the time       18   that in February 2012 you did authorize the filing
19   that you were trying to clean up the balance         19   of a lawsuit on behalf of Alexbay against Eber
20   sheet?                                               20   Brothers Wine and Liquor Corp.?
21       A. I don't remember.                             21       A. Yes.
22       Q. There was PBGC; right?                        22       Q. At the time this lawsuit was filed,
23       A. Yes.                                          23   had you resigned as president of Eber Brothers
24       Q. There was the Teamsters?                      24   Wine and Liquor Corp.?
25       A. Yes.                                          25       A. I believe so.
                                               Page 191                                                     Page 193
 1                 L. Eber                                 1                 L. Eber
 2       Q. There was Harris Beach?                        2        Q. How did you resign? How did you go
 3       A. Yes.                                           3   about doing this?
 4       Q. Anyone else?                                   4        A. I believe there was a board meeting
 5       A. Benderson.                                     5   and I submitted my resignation to it. I don't
 6       Q. What is Benderson?                             6   actually remember going. You know, how many years
 7       A. A real estate company.                         7   ago that was. It was when, in 2012 or before
 8       Q. How much was owed to them                      8   that.
 9   approximately?                                        9        Q. It is your recollection that it
10       A. It was over two hundred thousand I            10   happened at a board meeting; correct?
11   believe at the time.                                 11        A. I believe so, yes. To the best of my
12       Q. Anyone else?                                  12   recollection.
13       A. There could have been. I just can't           13        Q. Do you recall any board meetings of
14   remember now.                                        14   Eber Brothers Wine and Liquor Corp. within the two
15       Q. At some point in February 2012 you            15   or three month period before this document Exhibit
16   through Alexbay filed a lawsuit against Eber         16   44 was filed?
17   Brothers Wine and Liquor Corp.; correct?             17        A. I don't remember. You know, it could
18       A. I don't remember.                             18   have been at a board meeting. I could have just
19           MR. BROOK: Let's go to our next              19   submitted it. Going back I don't remember.
20       exhibit. Up to 44 I think.                       20        Q. What do you mean by submitted it, what
21           (Plaintiffs' Exhibit 44, a copy of a         21   is it?
22      summons and complaint dated February 21,          22        A. Submitted a letter of resignation.
23      2012 bearing Bates number KSH 00070 through       23        Q. Do you recall ever signing a letter of
24      83, marked for identification, as of this         24   resignation?
25      date.)                                            25        A. I can't remember. I could have, but I

                                                                                           49 (Pages 190 - 193)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 29 of 50


                                                Page 194                                                     Page 196
 1                 L. Eber                                  1                 L. Eber
 2   don't remember the whole scenario of what              2   National Bank to replace Wells Fargo?
 3   happened.                                              3       A. We found them for a small amount. I
 4       Q. It had to have been a pretty big deal           4   think it was a million five. That wasn't enough.
 5   when you resigned as president of your father's        5   We needed more and we needed something that wasn't
 6   company; correct?                                      6   renewed every month or so. We needed somebody to
 7           MR. CALIHAN: Objection to form.                7   give us a commitment and that's why we had to
 8           MR. RAMSEY: Form.                              8   clean up the balance sheet to make it look like
 9       Q. Was that an emotional moment for you?           9   for a bank to want to loan us money.
10       A. With what we have been through nothing         10       Q. Returning to Exhibit 44 in front of
11   is emotional anymore.                                 11   you.
12       Q. So this was just strictly business; is         12            Did you review this before it was
13   that right?                                           13   filed?
14           MR. RAMSEY: Form.                             14       A. I don't remember, but I must have.
15       Q. You are nodding.                               15   You know, I can't remember all these things 2012.
16           Is that a yes?                                16            MR. RAMSEY: Just wait for a question.
17       A. It was part of the nightmare that was          17       Q. So why did you file this lawsuit?
18   going on with all these companies and trying to       18       A. Why did I file what lawsuit?
19   keep them from being liquidated to survive.           19       Q. The one that we are looking at here
20       Q. What was your understanding as to what         20   Exhibit 44.
21   might cause the business to be liquidated since       21       A. Oh, the foreclosure?
22   you were afraid of that?                              22       Q. Yes.
23       A. Lack of funds to pay the bills, pay            23            MR. CALIHAN: Objection to form.
24   the suppliers and you are out.                        24            MR. RAMSEY: Form.
25       Q. So it was your understanding that              25       A. I filed it to solidify showing that I
                                                Page 195                                                     Page 197
 1                 L. Eber                                  1                  L. Eber
 2   there were certain creditors of the company that       2   wasn't doing anything underhanded. There would be
 3   could have forced a liquidation?                       3   a public record of what I had done on advice of
 4        A. Possibly that or we had to get a bank,         4   counsel.
 5   we had to get bank loans. We had to get a bank         5        Q. Which counsel was that?
 6   that would give us money to survive because you        6        A. Michael Beyma.
 7   saw early on Wells Fargo foreclosed on it and that     7        Q. And was it your understanding from the
 8   put us right out of business in New York.              8   outset that Eber Wine and Liquor and Eber Metro
 9        Q. When was that?                                 9   were going to consent to what you requested?
10        A. It was in two thousand and what, five,        10        A. We filed it and it took its course.
11   six. I don't have the exact date.                     11        Q. Had you discussed the lawsuit before
12        Q. So you are referring to Wells Fargo           12   you filed it with Wendy, your daughter?
13   foreclosing on Eber Metro?                            13        A. I probably had a discussion with her
14        A. On Eber period. All the Eber                  14   of it. I don't remember. I was on advice. My
15   companies.                                            15   discussion was with Michael Beyma.
16        Q. Was there actually like a judicial            16        Q. Was Michael Beyma also representing
17   proceeding relating to that?                          17   Eber Brothers Wine and Liquor at the time?
18        A. Not that I know of. They just                 18        A. I don't think so. I think he just --
19   notified us that our loan was in default and we       19   I don't remember. I don't remember that, but I
20   were in a workout.                                    20   remember that's who I worked with the lawyer on
21        Q. So it was something short of actually         21   this. He had another fellow Brueckner, if you
22   initiating foreclosure proceedings in court; is       22   look at the bottom, who wasn't with them anymore.
23   that right?                                           23        Q. Who paid the legal fees of Michael
24        A. I don't remember being in court on it.        24   Beyma and Brueckner?
25        Q. And then you found Canandaigua                25        A. I did.

                                                                                            50 (Pages 194 - 197)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 30 of 50


                                                Page 210                                                   Page 212
 1                   L. Eber                                1                 L. Eber
 2      bearing the caption of Alexbay versus Eber          2       Q. Based upon your knowledge of the Eber
 3      Brothers and it states it is the affidavit          3   Metro, Eber Connecticut business, which sales do
 4      of Lester Eber bearing Bates numbers EB             4   you think you were referring to?
 5      00001059 through 1063, marked for                   5       A. I don't remember.
 6      identification, as of this date.)                   6       Q. And you can't determine what sales you
 7       Q. Exhibit 45 is a document bearing the            7   were referring to based upon your knowledge of the
 8   caption of Alexbay versus Eber Brothers and it         8   company?
 9   states it is the affidavit of Lester Eber bearing      9       A. I just don't remember. It is December
10   Bates numbers EB 00001059 through 1063.               10   of 2011.
11            Do you recognize this document?              11       Q. Why are you reluctant to state that
12       A. Yes.                                           12   the sales you were referring to were the sales of
13       Q. What is it?                                    13   six percent to Polebridge Bowman?
14       A. It's an affidavit in support of                14           MR. CALIHAN: Objection to form.
15   judicial determination for commercial                 15           MR. RAMSEY: Form. That's not what he
16   reasonableness under UCC 9-627.                       16       said.
17       Q. And that's your signature on the last          17       A. I didn't say that.
18   page of this document; correct?                       18       Q. Besides Polebridge Bowman, what other
19       A. Yes.                                           19   sales could you have possibly been referring to?
20       Q. It states below your signature that it         20       A. I don't remember.
21   was sworn before a notary public on the 14th day      21       Q. I am not asking you what you remember.
22   of March 2012.                                        22   I am asking you as you sit here today.
23            Do you see that?                             23       A. I don't know.
24       A. Yes.                                           24       Q. So you can't think of anything else
25       Q. You understood this was a statement            25   you might have been referring to?
                                                Page 211                                                   Page 213
 1                  L. Eber                                 1                 L. Eber
 2   under oath like today's deposition; correct?           2           MR. RAMSEY: Form.
 3        A. Yes.                                           3        A. As I told you, going back to 2011 I
 4        Q. Did you review this document carefully         4   don't remember.
 5   before you signed it?                                  5        Q. How many times has Eber Connecticut,
 6        A. Yes.                                           6   how many times has Eber Connecticut membership
 7        Q. And you knew that this was a document          7   units ever been sold?
 8   that the court might rely upon in deciding whether     8        A. The only ones I remember are
 9   to find the transaction that you had proposed to       9   Eder-Goodman and Polebridge Bowman.
10   be commercially reasonable or not; correct?           10        Q. And then besides those two
11        A. Yes.                                          11   transactions, there was also a third transaction
12           MR. RAMSEY: Form.                             12   in which the Polebridge Bowman shares were
13        Q. Please turn to the second page                13   transferred to your daughter; correct?
14   paragraph 6.                                          14        A. Yes.
15           Are you there?                                15        Q. But that was not a sale; correct?
16        A. Yes.                                          16        A. I am not a lawyer. The lawyers
17        Q. That states "Based upon very recent           17   handled that and I can't give you an answer to it.
18   arms length sales on the open market, Eber Conn's     18   I think you have to ask a lawyer.
19   value as a going concern is best established at       19        Q. To your knowledge, did Wendy pay
20   4,633,300 dollars as of December 2011."               20   anything to Polebridge Bowman to acquire its
21           Do you see that?                              21   shares?
22        A. Yes.                                          22           MR. RAMSEY: Form.
23        Q. What sales were you referring to in           23        A. I do not know. You know, I know the
24   that sentence?                                        24   transaction took place, but I do not know the
25        A. I don't know. I don't remember.               25   details of the transaction.

                                                                                          54 (Pages 210 - 213)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 31 of 50


                                                Page 254                                                     Page 256
 1                   L. Eber                                1                 L. Eber
 2       as of this date.)                                  2   propose to you the following A, I shall continue
 3        Q. Exhibit 47 is a two-page letter on the         3   to waive any direct annual compensation as a
 4   letterhead for Elliot W. Gumaer, Jr. dated January     4   trustee of the Allen Eber Trust. B, I shall
 5   2, 2001 Bates stamped January 8, 2001 and Bates        5   continue as a director of the Eber companies
 6   number EB 00001556 to 57.                              6   without any compensation commensurate with my
 7            Do you recognize this document?               7   responsibilities as a director. And C, I shall
 8        A. Yes.                                           8   continue to serve as a consultant to the companies
 9        Q. What is it?                                    9   and as counsel to you personally and as chief
10        A. It is a letter from Mike Gumaer to            10   executive officer."
11   myself about his retirement from Nixon Peabody.       11            Do you see that?
12        Q. And do you see on the back page there         12       A. Yes.
13   is a line below the signature of Mike Gumaer          13       Q. The letter then continues in the next
14   stating the terms and conditions of this letter       14   paragraph, "As compensation for all of these
15   are agreed by the Eber companies?                     15   duties the Eber companies will pay me an annual
16        A. Yes.                                          16   consulting fee of forty thousand dollars payable
17        Q. And is that your signature below?             17   quarterly on the first of February, May, August
18        A. Yes.                                          18   and November beginning February 1, 2001. This
19        Q. Do you remember signing this document?        19   relationship shall remain in place until modified
20        A. I don't remember signing it but I did.        20   by you and me in the manner established by this
21   It is January of '01.                                 21   letter."
22        Q. And when is the last time that you            22            Do you see that?
23   remember seeing this document?                        23       A. Yes.
24        A. I don't remember.                             24       Q. And you agreed to those terms that he
25        Q. Do you have any reason to believe that        25   proposed?
                                                Page 255                                                     Page 257
 1                 L. Eber                                  1                  L. Eber
 2   there are any amendments to this letter agreement?     2        A. Yes.
 3       A. I don't know. I don't remember. I               3        Q. How long did the annual consulting fee
 4   don't know.                                            4   of forty thousand dollars continue for?
 5       Q. Turning to the second page at the top,          5        A. As long as we could pay it and I don't
 6   do you see he, Mike writes "As a director and          6   have the date that it changed, but it had to be
 7   consultant to the companies I have endorsed your       7   after Wells foreclosed on us and we didn't have
 8   strategic plan to grow our companies thus enabling     8   the money to pay him.
 9   us to compete in an industry that's changed            9        Q. After that point was his consulting
10   radically over the years since your father's          10   fee reduced?
11   death."                                               11        A. Yes.
12           Do you see that?                              12        Q. What was it reduced to?
13       A. Yes.                                           13        A. I don't remember.
14       Q. Do you know what he meant by referring         14            MR. BROOK: Let's go to the next
15   to himself as a consultant to the companies?          15        exhibit. This will be Plaintiffs' Exhibit
16       A. Yeah. He was into the business. My             16        48.
17   father put him right into the business to work        17            (Plaintiffs' Exhibit 48, an e-mail
18   with me and help me.                                  18      from Mike Gumaer to Wendy Eber and Lester
19       Q. So is it fair to say that Mike Gumaer          19      Eber dated October 29, 2013 bearing Bates
20   did nonlegal work for the companies?                  20      number GUM 000023, marked for
21           MR. RAMSEY: Form.                             21      identification, as of this date.)
22       A. He did legal work. He did consulting.          22        Q. Exhibit 48 is an e-mail from Mike
23   He did everything.                                    23   Gumaer to Wendy Eber and Lester Eber dated October
24       Q. Second paragraph on page 2 reads "With         24   29, 2013 bearing Bates number GUM 000023.
25   the foregoing as historical records I would           25            Do you recognize this document?

                                                                                            65 (Pages 254 - 257)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 32 of 50


                                                Page 258                                                   Page 260
 1                 L. Eber                                  1                 L. Eber
 2       A. I got it so I do, yes.                          2        A. Would you repeat that again for me?
 3       Q. I would like to draw your attention to          3        Q. Sure.
 4   the second paragraph of Mike's e-mail. He writes       4            The proposal that Mike had made in
 5   "You will recall I hope our conversation last          5   2001 is that he would --
 6   December when I was asked to continue as               6        A. Yes.
 7   director/trustee/confidant."                           7        Q. -- be counsel to you personally --
 8           Do you see that?                               8        A. Yes.
 9       A. Yes.                                            9        Q. -- as chief executive officer without
10       Q. "While I was prepared to conclude my           10   seeking compensation beyond an annual consulting
11   relationship after 40 or so years, I was happy to     11   fee of forty thousand dollars?
12   continue. My annual compensation for some time        12        A. Yes. That would be consistent.
13   has been twenty two thousand dollars payable in       13        Q. To whom did you disclose the terms of
14   quarterly installments."                              14   your engagement of Mike Gumaer pursuant to this
15           Do you see that?                              15   letter?
16       A. Yes.                                           16        A. To this letter it would be Wendy Eber.
17       Q. Does that refresh your recollection as         17        Q. And were these terms disclosed to
18   to what the compensation amount was reduced to        18   anyone else?
19   from forty thousand dollars?                          19        A. I don't -- I don't believe so.
20       A. I knew it was reduced but I didn't             20   Basically when Eber could have been I don't know.
21   remember the amount.                                  21   I would like you to read the last paragraph.
22       Q. And is it your best recollection that          22        Q. You are talking about the last
23   twenty two thousand dollars was the amount?           23   paragraph on Exhibit 48?
24       A. It is very possible.                           24        A. Yes. You like to read paragraphs. So
25       Q. Which of the Eber companies was                25   I'd like you to.
                                                Page 259                                                   Page 261
 1                 L. Eber                                  1                  L. Eber
 2   responsible for paying Mike Gumaer's consulting        2        Q. If you would like to read it aloud I
 3   fee?                                                   3   will allow you to do so now.
 4       A. Eber Wine and Liquor originally paid            4        A. No, you're the --
 5   him.                                                   5            MR. RAMSEY: You want to read it go
 6       Q. And at a certain point was the                  6        ahead.
 7   responsibility changed to Eber Connecticut?            7        A. Yeah. I am taking over your job.
 8       A. Yes.                                            8            "I wish to accommodate you two as
 9       Q. What about after the Alexbay                    9   members of a team. Lord knows that Lester has
10   acquisition of Eber Connecticut, who paid the         10   committed an incredible amount to bring about the
11   consulting fee then?                                  11   company's success. I am prepared to do my share
12       A. I believe -- I don't know. I would             12   if the kitty calls for it. Please give me your
13   have to find out. I don't know.                       13   thoughts. All the best, Mike."
14       Q. Is it correct that at some point the           14        Q. Do you have an understanding as to
15   consulting fee was reduced even more below twenty     15   what Mike meant when he said I am prepared to do
16   two thousand dollars?                                 16   my share if the kitty calls for it?
17       A. It is very possible.                           17        A. I think -- I just think he wants --
18       Q. Did you ever pay Mike Gumaer directly          18   supportive as he can be to help us through a
19   for work that he did as an attorney for you           19   difficult period.
20   personally?                                           20        Q. Now the two sentences immediately or
21       A. I don't remember. I believe most of            21   the three sentences I guess it is actually -- I am
22   it was paid through the company.                      22   not going to count the number of sentences. Let's
23       Q. And that procedure that you just               23   read the part in between the part that I read
24   described would be consistent with the proposal       24   earlier and the part that you just read. It says
25   that Mike made in Exhibit 47; correct?                25   "I have been paid eleven thousand dollars so far

                                                                                          66 (Pages 258 - 261)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 33 of 50


                                                  Page 278                                                    Page 280
 1                 L. Eber                                    1                  L. Eber
 2   know this was December 18, 2012 and the                  2       Q. In hindsight, do you believe you
 3   foreclosure was in February; wasn't it? So they          3   should have contacted either Audrey Hays or Sally
 4   didn't hold Connecticut if that's the...                 4   Kleeberg or both of them after you saw this
 5       Q. When you saw this at the time in                  5   letter?
 6   December of 2012, did you do anything to try to          6            MR. RAMSEY: Form. Go ahead.
 7   correct the misstatement?                                7       A. Yes. If I had seen it before it came
 8           MR. RAMSEY: Form.                                8   out I would have known that it should have been
 9       A. I think they -- there were -- Wendy               9   corrected.
10   Eber did do something on that to get it because it      10       Q. I am going to show you a new exhibit.
11   wasn't right.                                           11   This is I believe now 50.
12       Q. What did Wendy Eber do?                          12            (Plaintiffs' Exhibit 50, a chain of
13       A. I don't remember. But I know it was a            13      two e-mails possible another e-mail that
14   mistake and it is very possible he sent this out        14      appears to have been redacted Bates number
15   without showing it to us.                               15      EB 00031202, marked for identification, as
16       Q. Why was it Wendy Eber's responsibility           16      of this date.)
17   to do anything to correct this letter sent by a         17       Q. Plaintiffs' Exhibit 50 is a chain of
18   co-trustee?                                             18   two e-mails possibly another e-mail that appears
19           MR. RAMSEY: Form.                               19   to have been redacted. The document bears Bates
20       A. She was the financial person who                 20   number EB 00031202. The top e-mail is from Wendy
21   watched the finances at that time.                      21   Eber to Lester Eber and Mike Gumaer dated January
22       Q. What finances?                                   22   10, 2013. The subject is Allen Eber Trust.
23       A. CFO of the companies, the Eber                   23            Do you see that?
24   companies.                                              24       A. Mm-hmm.
25       Q. Did she have any role or                         25       Q. Is that a yes?
                                                  Page 279                                                    Page 281
 1                 L. Eber                                    1                 L. Eber
 2   responsibility in connection with the Allen Eber         2        A. Yes.
 3   Trust?                                                   3        Q. The e-mail states "Lester and Mike,
 4       A. No. She was not involved in the Allen             4   attached is the December 2012 statement for the
 5   Eber Trust.                                              5   trust of Allen Eber from Canandaigua Bank. It
 6       Q. You were a co-trustee of the trust                6   values Eber stock at approximately 655,000
 7   though; is that right?                                   7   dollars. It should be zero per our conversation
 8       A. That's correct.                                   8   in June with Rick Hawks. Regards Wendy."
 9       Q. So --                                             9            Do you see that?
10       A. As I told you, this letter shouldn't             10        A. Yes.
11   have been sent out and it was a mistake and I           11        Q. Do you know what valuation she is
12   refer you to your deposition with Hawks which you       12   referring to?
13   had in Rochester and I don't know if you are going      13        A. No.
14   to see or talk to him again. This was something         14        Q. Do you know what the 655,000 dollars
15   that was handled by Richard Hawks. Now Richard,         15   number is?
16   what's his name? Yeah, Richard Hawks.                   16        A. No.
17       Q. Did you contact either Sally Kleeberg            17        Q. Do you know where Canandaigua got that
18   or Audrey Hays after seeing this letter to advise       18   number from?
19   them of the sale or the transfer rather of the          19        A. No.
20   Eber Connecticut business to Alexbay?                   20        Q. Do you know what Wendy was referring
21           MR. RAMSEY: Form.                               21   to when she referred to a conversation in June
22       A. I don't remember doing that.                     22   with Rick Hawks?
23       Q. Why not?                                         23        A. I would believe that she told him that
24       A. I don't know.                                    24   it should be zero. That the Eber Brothers stock
25           MR. CALIHAN: Objection to form.                 25   should be valued at zero per our conversation in

                                                                                              71 (Pages 278 - 281)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 34 of 50


                                                 Page 290                                                   Page 292
 1               L. Eber                                1                      L. Eber
 2   marked.                                            2        say much when you talked to her?
 3           Do you have that in front of you?          3            A. It depends. She was very personable
 4       A. Yes.                                        4        and had a lot of friends and she just didn't say
 5       Q. And comparing Exhibit 5 against             5        much.
 6   Exhibit 4, it appears that the paragraph that you  6            Q. Where did this conversation occur?
 7   had asked to change was simply deleted in the      7            A. In a restaurant where we had dinner.
 8   December 2013 letter?                              8            Q. Where was that?
 9       A. Yes.                                        9            A. In Buffalo.
10       Q. So no correction of the fact was made?     10            Q. Do you recall the restaurant?
11           MR. RAMSEY: Form.                         11            A. 800.
12       Q. Is that right?                             12            Q. Is this a restaurant that you
13       A. Looks like that.                           13        frequently went to?
14       Q. To your knowledge, did any of the          14            A. She would go to.
15   co-trustees or anyone on their behalf ever inform 15            Q. Did she live in the Buffalo area?
16   either Audrey Hays or Sally Kleeberg or Sally     16            A. Yes.
17   Kleeberg's children about the misstatement that   17            Q. Was anyone else present for this
18   had been made in the December 18, 2012 letter?    18        conversation?
19           MR. RAMSEY: Form.                         19            A. My wife was with me but she had
20       A. I don't know.                              20        excused herself to go to the bathroom and it was
21       Q. Did you ever discuss the transfer of       21        just the two of us.
22   Eber Metro to Alexbay with any of Sally Kleeberg, 22            Q. By the time your wife came back the
23   Audrey Hays, Dan Kleeberg or Lisa Stein?          23        conversation was over?
24       A. I talked to my sister Sally.               24            A. Yeah. It wasn't a long conversation.
25       Q. When was that?                             25            Q. And after that conversation, did you
                                                 Page 291                                                   Page 293
 1              L. Eber                                      1                 L. Eber
 2       A.  Could have been a year before she died          2   make any effort to memorialize the fact what you
 3   or so.                                                  3   had told her?
 4       Q. Approximately, when was that?                    4       A. I don't remember that.
 5       A. It was in the summer when she died in            5       Q. Why didn't you?
 6   what, '14 or '15. Probably a year before I told         6           MR. RAMSEY: Form.
 7   her about that.                                         7           MR. CALIHAN: Form.
 8       Q. What did you tell her specifically?              8       A. I have been absorbed by keeping the
 9       A. That the company had lost a lot of               9   company going and seeing that it's viable and not
10   money and I had lent in a lot of money and that I      10   going into liquidation.
11   took it over to protect my interest.                   11       Q. Was there any benefit to either of the
12       Q. How did she respond?                            12   other trust beneficiaries at the time Audrey Hays
13       A. She didn't -- I don't think she liked           13   or Sally Kleeberg from your transferring Eber
14   it very much.                                          14   Metro to Alexbay?
15       Q. Why do you say that?                            15           MR. RAMSEY: Form.
16       A. She didn't respond very much.                   16       A. Benefit?
17       Q. Do you recall anything that she said?           17       Q. Did it benefit them in any way?
18       A. No.                                             18       A. I don't know. I don't have an answer
19       Q. Do you recall --                                19   for you.
20       A. She --                                          20       Q. Did you think about whether it
21       Q. Go ahead.                                       21   benefitted them at the time that you did it?
22       A. She didn't say much.                            22           MR. RAMSEY: Form.
23       Q. Was she sick at that time?                      23       A. I thought about -- no. I thought
24       A. No.                                             24   about keeping Connecticut viable and not facing
25       Q. Was she typically someone that didn't           25   liquidation. That's what my thinking was about.

                                                                                            74 (Pages 290 - 293)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 35 of 50


                                                  Page 294                                                     Page 296
 1                 L. Eber                                    1                 L. Eber
 2       Q. So you weren't thinking about whether             2   proud of what you did?
 3   that transaction would have any positive or              3        A. Yes.
 4   negative impact on the shareholders of the               4            MR. RAMSEY: Form.
 5   company; is that right?                                  5        Q. Why?
 6       A. I was thinking about keeping the                  6        A. I did what I had to do to keep -- you
 7   company alive and if I didn't do it there wouldn't       7   know, it is all speculation. So I did what I had
 8   be a business today.                                     8   to do to survive to keep the company alive.
 9       Q. So that was a yes that you were not               9        Q. Your father wanted the company to
10   thinking about the shareholders?                        10   remain with the full family; right?
11           MR. CALIHAN: Objection to form.                 11        A. Well, he took the family -- he took
12           MR. RAMSEY: Form.                               12   the family really out of it and set up trusts
13       A. I didn't say that.                               13   outside of the family that had control of
14       Q. So walk me through your reasoning.               14   everything.
15           In what way did you consider the                15        Q. So he wanted the business to remain
16   shareholders' interests benefitted or harmed by         16   with the trust?
17   the Alexbay acquisition of Eber Metro?                  17            MR. RAMSEY: Form.
18       A. I had asked the shareholders to                  18        Q. Correct?
19   invest. They chose not to. I proceeded on my            19        A. He just took family members out of it.
20   own. I spent millions of dollars, lent. Paid            20   So I don't know what he did. I have no idea what
21   legal fees and I did not -- I was absorbed with         21   his thinking was. I never saw his will or
22   keeping the company alive.                              22   anything. I was handed a copy of his estate when
23       Q. Did you -- sorry, go ahead.                      23   I first met Mr. Gumaer. I knew from nothing.
24       A. That's it.                                       24        Q. Just to wrap this up, did you ever
25       Q. Did you describe your request for                25   discuss the transfer of Eber Metro to Alexbay with
                                                  Page 295                                                     Page 297
 1                  L. Eber                                   1                  L. Eber
 2   money to either Audrey Hays or Sally Kleeberg as         2   anyone else in your family besides Sally Kleeberg
 3   an investment opportunity?                               3   and Wendy Eber?
 4        A. Originally I did and in original                 4       A. No. There wouldn't be anyone else to
 5   letters I asked for them to invest.                      5   discuss it with.
 6        Q. And did you make it sound like a very            6           MR. BROOK: I have no further
 7   good investment?                                         7       questions.
 8            MR. RAMSEY: Form.                               8           MR. CALIHAN: I have no questions at
 9        A. You see what it said. The letters                9       this time.
10   speak for themselves.                                   10           MR. RAMSEY: We are done.
11        Q. Was the family business important to            11           THE VIDEOGRAPHER: This marks the end
12   your sister Sally?                                      12       of media unit number six in the videotaped
13        A. Yes. I believe so.                              13       deposition of Lester Eber. We are going off
14        Q. So wasn't it important for you to make          14       the record. The time is 5:08.
15   clear to her that you intended to take the company      15           (Time Noted: 5:08 p.m.)
16   for yourself and away from the rest of the family       16
17   if she didn't invest?                                   17
18            MR. RAMSEY: Form.                              18            LESTER EBER
19        A. I didn't feel -- I asked her to                 19
20   invest. I am not going to say to her what I was         20   Subscribed and sworn to before me
21   going to do or not do. I did what I had to do to        21   this    day of       , 2019.
22   keep the company alive to make -- so we can clean       22
23   up our statement and get a bank loan. Otherwise,        23
24   there wouldn't be a company.                            24   (Notary Public)    My Commission Expires:
25        Q. Do you think your father would be               25

                                                                                               75 (Pages 294 - 297)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 36 of 50


                                                  Page 298                                              Page 300
 1                                                            1
 2               CERTIFICATE                                  2   Consulting Agreement Bates numbers EB
 3   STATE OF NEW YORK )                                      3   00000702 through 711
                     : ss.                                    4   Exhibit 28, a series of W-2s that were 64
 4   COUNTY OF NEW YORK )
                                                              5   produced by the parties in discovery
 5            I, LYNNE D. METZ, a Shorthand Reporter
                                                              6   Bates numbers EB 00021420 through 428
 6   and a Notary Public within and for the State of
 7   New York, do hereby certify that the foregoing
                                                              7   Exhibit 29, a series of letters that 71
 8   deposition of LESTER EBER was taken before me on
                                                              8   appears to be written on Lester Eber's
 9   the 24th day of January, 2019;                           9   letterhead bearing Bates stamps EB 695
10            That the said witness was duly sworn           10   through 701
11   before the commencement of his testimony; that the      11   Exhibit 30, a document entitled Amended 99
12   said testimony was taken stenographically by me         12   and Restated Promissory Note bearing
13   and then transcribed.                                   13   Bates numbers EB 00031310 through 311
14            I further certify that I am not                14   Exhibit 31, a copy of two printouts 110
15   related by blood or marriage to any of the parties      15   made on October 1, 2016 from the
16   to this action or interested directly or                16   Connecticut Department of State
17   indirectly in the matter in controversy; nor am I       17   concerning the business Alexbay LLC
18   in the employ of any of the counsel in this
                                                             18   Exhibit 32, a letter and some        128
19   action.
                                                             19   attachments that are dated July 12,
20            IN WITNESS WHEREOF, I have hereunto
21   set my hand this 8th day of February, 2019.
                                                             20   2017 from Rita Nischal of Canandaigua
22                                                           21   National Bank and Trust to Lester Eber
23                                                           22   Exhibit 33, a order in the Surrogates 128
              <%4313,Signature%>                             23   Court of The State of New York in
24              LYNNE D. METZ                                24   Monroe County dated June 1, 2017 signed
25                                                           25   by Surrogate Judge John M. Owens
                                                  Page 299                                              Page 301
 1                                                     1
 2   January 24, 2019                                  2          Exhibit 34, a letter and attachments 132
 3                                                     3          that was produced yesterday by
 4                  INDEX                              4          Canandaigua National Bank Bates stamped
 5   WITNESS               EXAMINATION BY         PAGE 5          CNB-PL 0010 through 12
 6   LESTER EBER              MR. BROOK         7      6          Exhibit 35, a e-mail and attachment     137
 7                                                     7          dated October 31, 2018 sent by Paul
 8   ---------- INFORMATION REQUESTS ----------        8          Keneally with multiple recipients
 9   DIRECTIONS (DI): 141, 161                         9          CNB-PL 0001 to 2
10   INSERT:             None                         10          Exhibit 36, a printout of a table with 141
11   RULINGS (RL):           None                     11          some notes entitled Residuary TUW Allen
12   REQUESTS (RQ):           75, 181                 12          Eber Proposed Distribution of
13   CERTIFIED (CE):          None                    13          Securities
14   MOTIONS (MO):            None                    14          Exhibit 37, a e-mail dated September 141
15                                                    15          15, 2017 sent by Jim Vazzana to R.
16               EXHIBITS                             16          Nischal at CNB, Canandaigua National
17    Plaintiffs' Exhibits            For ID          17          Bank, with yourself as one of the
18    Exhibit 25, a document entitled       15        18          people copied on it Bates stamped
19    Unanimous Written Consent of the Board          19          CNB-PL 0005
20    of Directors of Eber Brothers Wine and          20          Exhibit 38, a letter dated October 11, 144
21    Liquor Corporation Bates numbered EB            21          2017 on letterhead for Woods Oviatt
22    00001338 through 1340                           22          Gilman LLP addressed to Jim Vazzana and
23    Exhibit 26, an article found online on 37       23          me
24    casshilldevelopment.com                         24          Exhibit 39, a four-page letter dated 148
25    Exhibit 27, a document entitled       61        25          November 5, 2018 by Paul Keneally
                                                                                         76 (Pages 298 - 301)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                  516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 37 of 50


                                             Page 302                                                       Page 304
 1                                                       1            ERRATA SHEET
                                                                   VERITEXT LEGAL SOLUTIONS
 2   addressed to Magistrate Judge Katherine
                                                         2          330 OLD COUNTRY ROAD
 3   Parker                                                        MINEOLA, NEW YORK 11501
 4   Exhibit 40, a e-mail dated June 2, 2017 151         3            516-608-2400
 5   from Jim Vazzana to Lorisa LaRocca                  4   NAME OF CASE: Kleeberg, et al v. Eber, et al
 6   Bates number CNB-PL 0022                                NAME OF DEPONENT: Lester Eber
                                                         5   DATE OF DEPOSITION: January 24, 2019
 7   Exhibit 41, an e-mail dated August 18, 151          6   PAGE LINE(S)    CHANGE            REASON
 8   2017 from Jim Vazzana to Lorisa LaRocca             7
 9   Exhibit 42, a copy of a letter dated 155            8   ____|_________|_________________|_________________
10   October 10, 2018 from Audrey Hays to                9   ____|_________|_________________|_________________
                                                        10   ____|_________|_________________|_________________
11   Wendy Eber and Lester Eber                         11   ____|_________|_________________|_________________
12   Exhibit 43, a series of documents that 167         12   ____|_________|_________________|_________________
13   were produced together Bates range EB              13   ____|_________|_________________|_________________
14   00001166 through 1173                              14   ____|_________|_________________|_________________
                                                        15   ____|_________|_________________|_________________
15   Exhibit 44, a copy of a summons and     191        16   ____|_________|_________________|_________________
16   complaint dated February 21, 2012                  17   ____|_________|_________________|_________________
17   bearing Bates number KSH 00070 through             18   ____|_________|_________________|_________________
18   83                                                 19   ____|_________|_________________|_________________
                                                        20   ____|_________|_________________|_________________
19   Exhibit 45, a document bearing the     209         21                  ______________________
20   caption of Alexbay versus Eber Brothers                                  Lester Eber
21   and it states it is the affidavit of               22
22   Lester Eber bearing Bates numbers EB                  SUBSCRIBED AND SWORN TO BEFORE ME
                                                        23 THIS___DAY OF ____________, 20__.
23   00001059 through 1063                              24
24   Exhibit 46, Affidavit of Lester Eber 218              _____________________ _____________________
25   bearing Bates numbers EB 00017525                  25 (NOTARY PUBLIC)       MY COMMISSION EXPIRES:
                                             Page 303
 1
 2   through 544
 3   Exhibit 47, a two-page letter on the 253
 4   letterhead for Elliot W. Gumaer, Jr.
 5   Dated January 2, 2001 Bates stamped
 6   January 8, 2001 and Bates number EB
 7   00001556 to 57
 8   Exhibit 48, an e-mail from Mike Gumaer 257
 9   to Wendy Eber and Lester Eber dated
10   October 29, 2013 bearing Bates number
11   GUM 000023
12   Exhibit 49, a letter on Eber Brothers 264
13   Wine and Liquor Corp. Letterhead signed
14   by Lester Eber Bates number KSH 00004
15   dated April 2, 2010
16   Exhibit 50, a chain of two e-mails     280
17   possible another e-mail that appears to
18   have been redacted Bates number EB
19   00031202
20   Exhibit 51, an e-mail from Mike Gumaer 286
21   to Lester Eber copying Wendy Eber dated
22   December 1, 2013 bearing Bates numbers
23   EB 00031106
24
25     ***Exhibits retained by counsel.***
                                                                                         77 (Pages 302 - 304)
                                     Veritext Legal Solutions
212-267-6868                           www.veritext.com                                          516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 38 of 50



                                                                Page 305

 1
 2      UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
 3      Civil Action No.:      16-cv-951 (LAK)
        ---------------------------------------------x
 4
 5      DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,
 6
 7                                         Plaintiff,
 8                      -against-
 9
10      LESTER EBER; ALEXBAY, LLC f/k/a LESTER EBER,
        LLC; CANANDAIGUA NATIONAL CORPORATION d/b/a
11      CANANDAIGUA NATIONAL BANK & TRUST; ELLIOT
        W. GUMAER, JR.; EBER BROS. & CO., INC., EBER
12      BROTHERS WINE AND LIQUOR CORPORATION;
        BROS. WINE AND LIQUOR METRO, INC.,
13      EBER-CONNECTICUT, LLC; and WENDY EBER,
14                                           Defendants.
15      -----------------------------------------x
16      1250 Broadway
17      New York, New York 10001
18      June 27, 2019
19      1:35 p.m.
20
21             CONTINUED VIDEOTAPED DEPOSITION OF LESTER EBER,
22      held at the above-mentioned time and place before
23      ANNMARIE OAKLEY, a Notary Public of the State of
24      New York.
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 39 of 50


                                                  Page 306                                                    Page 308
 1                                                            1                  L. EBER
 2
 3          APPEARANCES                                       2   attending remotely will now state their appearances
 4                                                            3   and affiliations for the record.
 5 BROOK & ASSOCIATES PLLC
                                                              4          MR. BROOK: Brian Brook, Brook &
   Attorneys for Plaintiffs
 6       100 Church Street, 8th Floor                         5       Associates, PLLC for the plaintiffs.
         New York, New York 10007                             6          MR. RAMSEY: Colin Ramsey, Underberg &
 7
                                                              7       Kessler for the Eber defendants.
 8 BY:     BRIAN BROOK, ESQ.
 9                                                            8          MR. CALIHAN: Robert Calihan of Calihan
10 UNDERBERG & KESSLER LLP                                    9       Law on behalf of the estate of Elliot Gumaer.
   Attorneys for Defendants
11 LESTER EBER; ALEXBAY, LLC f/k/a LESTER EBER, LLC;
                                                             10          VIDEOGRAPHER: Will the court reporter,
   EBER BROTHERS & CO., INC; EBER BROS. WINE AND LIQUOR      11       please, swear in the witness.
12 CORPORATION; EBER BROS. WINE AND LIQUOR METRO, INC.,      12          MR. RAMSEY: Wendy Eber is on the phone.
   EBER-CONNECTICUT, LLC; and WENDY EBER
13       50 Fountain Plaza
                                                             13   L E S T E R E B E R, having first been duly sworn
         Buffalo, New York 14202                             14   or affirmed by a Notary Public of the State of
14                                                           15   New York, was examined and testified as follows:
   BY:     COLIN RAMSEY, ESQ.
15                                                           16   EXAMINATION BY MR. BROOK:
16 CALIHAN LAW PLLC                                          17       Q Would you state your name for the record,
   Attorneys for Defendant
                                                             18   please.
17 THE ESTATE OF ELLIOT W. GUMAER
         16 Main Street                                      19       A Lester Eber.
18       Rochester, New York 14614                           20       Q Would you state your address for the
19 BY:     ROBERT B. CALIHAN, ESQ.
20
                                                             21   record, please.
21 Also present: Phil Glauberson, videographer               22       A 95 Allens Creek Road, Rochester, New York
22          Wendy Eber, telephonically.                      23   14618.
23
24
                                                             24       Q Good afternoon, Lester. Good to see you
25                                                           25   again. I already deposed you one previous day. Do
                                                  Page 307                                                    Page 309
 1                    L. EBER                                 1                   L. EBER
 2           VIDEOGRAPHER: Good afternoon. We are             2   you need me to go over any of the instructions or
 3       going on the record at 1:39 p.m. on June 27,         3   rules for how this works?
 4       2019. Please, note that the microphones are          4       A Your choice. I --
 5       sensitive and may pick up whispering, private        5          MR. RAMSEY: Did you need him to?
 6       conversations and cellular interference.             6          THE WITNESS: I -- you know I --
 7       Please, turn off all cellphones and place them       7          MR. RAMSEY: I think we can skip those.
 8       away from the microphones as they can interfere      8       Q Do you have any questions about how this
 9       with the deposition audio. Audio and video           9   works today?
10       recording will continue to take place unless        10       A Not yet.
11       all parties agree to go off the record.             11       Q Just to refresh at least one thing, if you
12           This is media unit one, day two of the          12   don't understand something in my question it's
13   video recorded deposition of Lester Eber in the         13   important that you let me know because if you answer
14   matter of Daniel Kleeberg et al. versus Lester Eber     14   my question I'm going to assume that you understood
15   et al. filed in the United States District Court        15   it. Okay?
16   Southern District of New York, Civil Action number      16       A Okay.
17   16-cv-951 LAK. This deposition is being held at         17       Q And as I think you just recalled, it's
18   Veritext, located at 1250 Broadway New York, New        18   also important to give verbal answer not just nods
19   York. My name is Phil Glauberson from the firm          19   or uh-uh.
20   Veritext and I am the videographer. The court           20       A Yes.
21   reporter is AnnMarie Oakley from the firm Veritext.     21       Q How are you feeling today?
22           I am not authorized to administer an oath.      22       A So far okay.
23   I am not related to any party in this action nor am     23       Q Is there any reason why you would not be
24   I financially interested in the outcome. Counsel        24   able to testify fully and truthfully today, such as
25   and all present in the room, please, and everyone       25   being under the influence of medication or undue

                                                                                               2 (Pages 306 - 309)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 40 of 50


                                                    Page 330                                                    Page 332
 1                  L. EBER                                1                        L. EBER
 2       A Oh, in the back. Yes. It comes from him,        2        the last sentence of the first paragraph there is
 3   yes. He's the one who handled it.                     3        referring to a conversation between the author,
 4       Q So if you think you talked to him why           4        Michael Beamer, and Glenn Sturm and it says, quote,
 5   didn't he send this to you?                           5        "Glenn told me that he wanted to protect the loans
 6           MR. RAMSEY: Form.                             6        and guarantee that the Article 9 transfer was
 7       A I'm not the administrative person. I'm          7        somehow upset in the future." end quote. Do you see
 8   not the secretary there.                              8        that?
 9       Q Where are you referring to?                     9            A Yeah, Glenn told me. Yes.
10       A There weren't any employees there. It was      10            Q Do you recall why Glenn Sturm was
11   just -- Wendy was the only one that could -- that    11        concerned about the Article 9 transfer being upset
12   was there. We had no secretaries, no people to do    12        in the future?
13   anything.                                            13               MR. RAMSEY: Form.
14       Q I'm asking what company you're referring       14            A I think Glenn was a very intelligent man.
15   to.                                                  15        We relied on him for his legal advice and he just
16       A Well, with anything that would have            16        wanted to protect us to the best of his ability or
17   involved getting a security for the loans.           17        protect me.
18       Q So you can't say which entity you're           18            Q Did you discuss with him the possibility
19   referring to that Wendy was doing the secretarial    19        that the Article 9 transfer might be upset in the
20   work for?                                            20        future?
21           MR. RAMSEY: Form.                            21            A No.
22       A I could not -- I would not remember that       22            Q Did you discuss that with Wendy.
23   because there were so many there and I wouldn't want 23            A I don't remember any kind of discussion.
24   to pin it down to one and say it wasn't another one. 24        The whole discussion was to protect the loans that I
25   I can't. To the best of my recollection I can't      25        had given the company.
                                                    Page 331                                                    Page 333
 1                   L. EBER                                    1                   L. EBER
 2   give you a definite one that she was working for.          2      Q And as you sit here today do you recall
 3       Q Now, this memo is also sent to Glenn                 3   any loans that you had given in to any Eber Brothers
 4   Sturm. We discussed him before but was Glenn Sturm         4   company that had not be assigned to Alex Bay by you
 5   ever your personal attorney?                               5   earlier in the year in 2012?
 6       A Not my personal attorney, no. Yeah, well             6      A I don't remember.
 7   he did some work for me personally but he did              7      Q When is the last time that you spoke to
 8   corporate work for us to.                                  8   Glenn Sturm?
 9       Q What work did he do for you personally?              9      A Could be a year or two or a year ago or
10       A Well, I think after I would ask him                 10   more.
11   questions. He was a lawyer and he would give me           11      Q Did you discuss this case with him?
12   legal advice.                                             12      A The man has been very sick. I have not
13       Q Did you ever pay him for that advice?               13   talked to him.
14       A I personally don't remember paying him.             14      Q He's had cancer; correct? Is that yes?
15       Q Who paid Glenn Sturm for his services?              15      A Yes.
16       A I don't remember who.                               16      Q But he's had cancer since you've known
17       Q Beside yourself individually -- well,               17   him; correct?
18   let's step back. Can you give any specific examples       18      A Yes.
19   of a transaction or document where Glenn Sturm gave       19      Q Is it your understanding that the cancer
20   you advice as your personal lawyer?                       20   has gotten worse recently?
21       A I don't remember.                                   21      A Yes.
22       Q Did you ever sign an engagement agreement           22      Q Do you know, did he move out of his home?
23   with Glenn Sturm?                                         23      A I don't know.
24       A I don't remember doing that.                        24      Q Was Glenn Sturm the first person to
25       Q Did you ever -- just looking at this memo,          25   suggest to you that you should secure the loans that

                                                                                                 8 (Pages 330 - 333)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 41 of 50


                                                Page 334                                                     Page 336
 1                   L. EBER                                1                  L. EBER
 2   you made to the company?                               2      Q Why did you want Mike Gumaer to look over
 3          MR. RAMSEY: Form.                               3   these documents and give you comments?
 4       A I don't remember but be did say that to          4      A After talking to Mike as my counsel that I
 5   me.                                                    5   thought was the prudent thing to do.
 6       Q Having had the chance to review the              6      Q So as of March 2010 was it your belief
 7   document that you did does that refresh your           7   that Mike Gumaer was still representing you as your
 8   recollection that it was Glenn Sturm's law firm,       8   personal attorney?
 9   Nelson Mullins, that drafted the original security     9      A Yes.
10   agreement that you signed in 2010?                    10      Q At what point did Mike Gumaer stop being
11       A It could have been. You have it there and       11   your personal attorney?
12   I read it. I believe that they did it.                12      A He didn't.
13       Q And you previously testified that you           13          MR. CALIHAN: He's not representing him
14   thought Pat Dalton had drafted the security           14      today.
15   agreement so you would now conceive that was an       15      Q When you met is that -- it is your belief
16   incorrect recollection?                               16   that he continued to be your personal attorney until
17          MR. RAMSEY: Form.                              17   the day he died; is that right?
18       A I don't remember saying that about Pat          18      A Yes.
19   Dalton. You might have some records that show that    19      Q When did he first become your personal
20   but it could have been. Dalton could have been the    20   attorney?
21   first one too, I mean before Glenn --                 21      A 1970, July of 1970.
22          MR. RAMSEY: Just what you recollect.           22      Q At that time did you have any sort of a
23       Don't assume.                                     23   documentation of that representation?
24          MR. BROOK: This one marked as Plaintiff's      24      A No.
25       Exhibit 99 bears Bates numbers EB714 through      25      Q Do you recall any documentation of Mike
                                                Page 335                                                     Page 337
 1                   L. EBER                               1                   L. EBER
 2      728. It's an email and one of the attachments.     2    Gumaer's agreement to be your personal attorney?
 3      The other attachments do not appear to have        3       A No.
 4      been produced.                                     4       Q You don't recall the January 2001 letter
 5          (EB714 to EB728 was marked as                  5    that you signed that we looked at last time?
 6          Plaintiff's Exhibit 99 for                     6       A If that's what it was, but you asked me
 7          identification.)                               7    when he started as my personal attorney, it's when
 8      Q Do you recognize this document?                  8    my father passed away in July of 1970.
 9      A This was sent to me care of my secretary.        9       Q Did you ever pay Mike Gumaer for his
10      Q So copied to you?                               10    services as your personal attorney yourself?
11      A Copied to me, yeah.                             11       A Not personally, no.
12      Q And it was being sent to Mike Gumaer?           12       Q How was he's compensated for those
13      A Yeah. Yes.                                      13    services?
14      Q And the attachment that's there that is a       14       A The company usually paid him.
15   draft of the 2010 security agreement that was not    15       Q In what capacity was he being paid?
16   yet signed; correct?                                 16           MR. RAMSEY: Form.
17      A That is correct.                                17       A As counsel to the company, advising them
18      Q Why were you -- in the email sent by your       18    on legal questions.
19   assistant says, "I have attached some documents that 19       Q Was he also paid after the year 2000 when
20   Mr. Eber would like you to look over and is asking   20    he resigned from Nixon Peabody through director
21   for your comments. He's is mailing each of the       21    fees?
22   three documents plus a letter all attached to each,  22       A Yes.
23   Sally Kleeberg and Audrey Hays. Also attached is a 23         Q So that director fee encompassed his legal
24   personal letter to Sally." Do you see that?          24    advice for you; is that correct?
25      A Yes.                                            25           MR. CALIHAN: Objection to form.

                                                                                              9 (Pages 334 - 337)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 42 of 50


                                                 Page 358                                                        Page 360
 1                   L. EBER                                 1                   L. EBER
 2        Q And do you see -- so this email is being         2   needed to be three directors of the company, Eber
 3   sent to Mike for his signature or March 12, 2012,       3   Brothers Wine & Liquor Corp.?
 4   and the consent form states that it's executed as of    4      A I never had that discussion.
 5   the blank day of February 2012. Do you see that,        5      Q Did you discuss with anyone besides Wendy
 6   comparing the last and the first page?                  6   and Mike Gumaer about having that third person serve
 7        A Yes.                                             7   as director Eber Brothers Wine & Liquor?
 8        Q Do you know why the consent form was being       8      A I don't remember.
 9   dated in February when it wasn't being sign or sent     9      Q Do you remember this document at all?
10   to Mike Gumaer for signature until sometime in         10          MR. RAMSEY: The last page?
11   March?                                                 11          MR. BROOK: The last page.
12        A No.                                             12      A You know its been since, over nine years.
13        Q Can you think of any reason why it would        13   I don't remember it but it's here, so it's here.
14   be dated in February?                                  14      Q Do you see the first resolution there says
15           MR. RAMSEY: Form.                              15   that the resignation is accepted and approved
16        A No.                                             16   effective February 1, 2012. Do you see that?
17        Q Looking at the bottom of the first page,        17      A Yes.
18   it's an email from Wendy to someone named Melinda      18      Q How was that date selected?
19   Parker copying you stating, "Melinda, Can you,         19      A I don't remember.
20   please, substitute my name for Elliot Gumaer as        20      Q This is Exhibit 104, Bates EB31202. It's
21   president since I will be replacing Lester as          21   a chain of emails between you, Wendy and Mike
22   president." Do you see?                                22   Gumaer. Do you see that?
23        A Yes.                                            23          (EB31202 was marked as
24        Q Does that fresh your recollection as when       24          Plaintiff's Exhibit 104 for
25   the decision was made for Wendy to be your             25          identification.)
                                                 Page 359                                                        Page 361
 1                  L. EBER                                  1                 L. EBER
 2   replacement?                                            2       A Yes.
 3       A No.                                               3       Q And these are on January 10, 2013, subject
 4       Q Did you have a say in who replaced you as         4   Alan Eber trust.
 5   president of Eber Brothers Wine and Liquor Corp.?       5       A Yes.
 6          MR. RAMSEY: Form.                                6       Q I want to look at the second email first
 7       A I don't remember.                                 7   the one from Wendy where she is referring to the
 8       Q Did you resign as just president or also          8   December 2012 statement for the Alan Eber trust
 9   as director of Eber Brothers Wine and Liquor Corp.?     9   deposition by Canandaigua Bank and it says, quote,
10       A I think it could have been just president.       10   "It values Eber Brothers stock at approximately
11   I don't remember if it was both.                       11   $655,000. It should be zero per our conversation in
12       Q So if you look at the last page of this          12   January with Rick Hawks." Do you see that?
13   document it says that you're resigning as director     13       A Yes.
14   and president. Do you see that?                        14       Q And in your email and response you said,
15       A Yes.                                             15   "Mike, I think you and I should get Rick on the
16       Q And is it your recollection that that was        16   phone to discuss this with him. This was supposed
17   changed prior to being signed so that you only         17   to have been done." Do you see?
18   resigned as president?                                 18       A Yes.
19          MR. RAMSEY: Form.                               19       Q What did you mean by that?
20       A I resigned as both of them. That's what          20       A That it should have been valued at zero.
21   it says. That's what I did.                            21   That was a mistake for 655,000.
22       Q When did you become a director of Eber           22       Q Why was it that you believe the stock
23   Brothers Wine and Liquor Corp. again?                  23   should be valued at zero?
24       A I don't remember the exact date.                 24       A Because it had no assets. There wasn't
25       Q Did you have an understanding that there         25   any business.

                                                                                               15 (Pages 358 - 361)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 43 of 50


                                                 Page 362                                                       Page 364
 1                   L. EBER                                 1                  L. EBER
 2      Q And why was that?                                  2   Brothers Wine & Liquor Corp. to Canandaigua National
 3      A The company was -- had been consolidated           3   Bank?
 4   and out of business.                                    4      A Yes, we had.
 5      Q Are you referring to the --                        5      Q When did you do that?
 6      A Eber Brothers.                                     6      A I don't remember.
 7      Q Eber Metro had been transferred to Alex            7      Q Had you told Canandaigua National Bank
 8   Bay?                                                    8   that you thought that the Eber Brothers stock
 9          MR. RAMSEY: Form.                                9   valuation was questionable in light of the debts?
10      A I'm not referring to that. I'm referring,         10          MR. RAMSEY: Form.
11   there were no assets in the company so there was       11      A I would have but I wasn't talking to them
12   nothing in Eber Brothers.                              12   but I would have said that.
13      Q What was the last asset that Eber Brothers        13      Q Why did you say you would have said that?
14   had that you can recall?                               14      A Because it's the facts.
15      A It probably was Eber Connecticut.                 15      Q But you don't remember doing it; correct?
16      Q Through Eber Metro; correct?                      16          MR. RAMSEY: Form.
17      A Yes.                                              17      A You can say whatever you wants I --
18      Q Is this the first -- January 2013, is that        18      Q Well, I'm asking you, you don't remember
19   the first time you recall having a discussion with     19   doing that, do you?
20   anyone about the valuation of Eber Brothers stock on   20      A I don't remember not doing it. I don't
21   the trust statements being inaccurate?                 21   remember.
22      A I don't remember.                                 22      Q Okay. So just to we're clear, you don't
23      Q So prior to the transfer of Eber                  23   remember ever telling Canandaigua National Bank
24   Connecticut out of Eber Brothers, was it your belief   24   about the debts of Eber Brothers Wine & Liquor Corp.
25   that the value of Eber Brothers stock was              25   possibly affecting the value of the Eber Brothers &
                                                 Page 363                                                       Page 365
 1                  L. EBER                                  1                   L. EBER
 2   approximately $655,000?                                 2   Co. stock --
 3       A I don't remember.                                 3           MR. RAMSEY: Form.
 4       Q Did you think that the Eber Brothers stock        4       A You're putting word into my mouth. You're
 5   had any value before Eber Connecticut was transfer      5   making up words that I did not say. I said I don't
 6   to Alex Bay?                                            6   remember.
 7         MR. RAMSEY: Form.                                 7           MR. RAMSEY: I think we established what
 8       A I think with all the debts I think it was         8       didn't happen so move on.
 9   questionable whether there was any value to it          9       Q Do you recall ever having -- when is the
10   because of the monies that were owed.                  10   first time you recall trying to having a formal
11       Q Which debts are you referring to?                11   valuation done of Eber Brothers Wine & Liquor Corp.
12       A Well, the debts of Eber Brothers, the            12   or Eber Brothers & Co. Inc.?
13   Teamsters Pension Plan, the public PBGC and            13       A I don't remember.
14   Vendersen, it's a real estate company.                 14       Q How did Canandaigua National Bank, how did
15       Q And also there was debt to Harris Beach;         15   the trust statements that it was issuing come to
16   correct?                                               16   have the number $655,000 for the Eber Brothers & Co.
17       A Yes.                                             17   stock?
18       Q Any other debts?                                 18       A I don't know.
19       A There were others, I can't remember them         19       Q Would you have you been the source of that
20   all. There were a lot of them.                         20   information?
21       Q And you're referring to debts that were          21           MR. RAMSEY: Form.
22   owed by Eber Brothers Wine & Liquor Corp. or is it     22       A No.
23   another entity?                                        23       Q Why did you say that?
24       A I think Eber Brothers Wine & Liquor.             24       A Because I don't know where it came from.
25       Q Had you disclosed the debts of Eber              25       Q I'm asking you, could it have been from

                                                                                               16 (Pages 362 - 365)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 44 of 50


                                               Page 394                                                   Page 396
 1                  L. EBER                                1                L. EBER
 2          MR. RAMSEY: The question is: Do you have       2       A No.
 3       any reason to believe that Wendy saw a copy of    3       Q Were the bylaws every amended after you
 4       your will.                                        4   became involved in the business?
 5       A No.                                             5       A I don't know.
 6       Q Is David Eber involved in the wine and          6       Q Do you have a copy of the bylaws?
 7   liquor business?                                      7       A No.
 8       A Yes.                                            8       Q Where was a copy of the bylaws maintained?
 9       Q How so?                                         9       A Corporate offices.
10       A He's an importer.                              10       Q Did you ever give a copy of the bylaws to
11       Q Who does he work for?                          11   Canandaigua National Bank?
12       A Himself.                                       12       A I did not.
13       Q Has he worked for Southern Wine & Spirits      13       Q Did you ever discuss the bylaws with
14   at any point in time?                                14   anyone from Canandaigua National Bank?
15       A Yes.                                           15       A No.
16       Q When was that?                                 16       Q To your knowledge did anyone else from
17       A After we went out of business.                 17   Eber Brothers do so?
18       Q How long did he work for Southern Wine &       18       A I do not know.
19   Spirits?                                             19       Q I want to draw your attention to page 11
20       A I don't remember.                              20   of this Exhibit 108, Article 12, transfer
21       Q Did you help him get that job?                 21   restriction. Do you see that?
22       A I believe so. I don't remember. I think        22       A Yes.
23   he got it himself. He applied there and they hired   23       Q Are you familiar with this provision or of
24   him.                                                 24   the bylaws?
25       Q Did he ever work from Eber Brothers?           25       A I don't remember it.
                                               Page 395                                                   Page 397
 1                  L. EBER                                1                  L. EBER
 2      A Yes.                                             2      Q Do you recall ever discussing this
 3      Q What was his position?                           3   provision of the bylaws with anyone else?
 4      A He had a variety of positions. He had            4      A I don't remember.
 5   management positions in different areas.              5      Q What is your understanding of the purpose
 6      Q Are you familiar with the bylaws of Eber         6   of Article 12 of the bylaws?
 7   Brothers Wine & Liquor Corp.?                         7         MR. RAMSEY: Form.
 8      A I have read them.                                8      A I believe it's to transfer -- how the
 9         MR. BROOK: This is marked Exhibit 108, it       9   stock would be transferred. That's what it says.
10      was a document that was produced as the bylaws    10      Q Why was this put into the bylaws?
11      of Eber Brothers Wine & Liquor Corporation.       11      A I don't know.
12      The Bates number is EB22533 through 544.          12      Q To your knowledge has this provision of
13         (EB22533 to EB22544 was marked                 13   the bylaws ever been enforced?
14         as Plaintiff's Exhibit 108 for                 14      A I don't remember.
15         identification.)                               15      Q We're looking at the bylaws of Eber
16      Q Do you recognize this?                          16   Brothers Wine & Liquor Corp. have you seen the
17      A I haven't seen it in years.                     17   bylaws of Eber Brothers & Co. Inc.?
18      Q When is the last time that you recall           18      A Possibly I have seen them over the years.
19   seeing the bylaws of Eber Brothers Wine & Liquor     19      Q Do you recall ever discussing those with
20   Corp.?                                               20   anyone from CNB?
21      A I don't remember.                               21      A No.
22      Q Who drafted the bylaws?                         22      Q Do you recall giving a copy of this Eber
23      A I do not know.                                  23   Brothers & Co. Inc. bylaws to CNB?
24      Q Were you involved in the drafting of the        24      A No.
25   bylaws?                                              25      Q Do you know whether the Eber Brothers &

                                                                                          24 (Pages 394 - 397)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 45 of 50


                                                 Page 434                                                       Page 436
 1                    L. EBER                                1                   L. EBER
 2           MR. RAMSEY: I'm reading this. I'm going         2   Brothers Wine & Liquor Corp. So we're talking
 3       to stipulate to withdraw. That doesn't make         3   roughly December, January, December 2011,
 4       sense. I will stipulate to withdraw that one.       4   January 2012. Are you with me? That's what we were
 5           MR. BROOK: He did sign this thing.              5   talking about?
 6           MR. RAMSEY: I understand. Whatever the          6      A Yes.
 7       change was, let's not go back in time but right     7      Q My question was: "Why did you not -- and
 8       now if it's going to short circuit we can agree     8   this is a typo. "Why did you not extend the
 9       that it didn't clarify it very well.                9   maturity date of your line of credit note rather
10       Q Did you review this document, Exhibit 110        10   than begin foreclosure proceedings?" and your new
11   and check it against the transcript for accuracy       11   answer to that is, "I consulted with my lawyers and
12   before you signed it?                                  12   then decided to do so." So as before I would like
13       A Yes, I did go with it with them but I            13   an answer to my actual question which is: Why
14   don't remember. I just can't remember all those        14   didn't you extend the maturity date on the line of
15   details.                                               15   credit here?
16           MR. RAMSEY: All right you answered the         16      A I did consult with my lawyers but I don't
17       question.                                          17   remember why I didn't do it.
18       Q Was this another instance where you were         18      Q Isn't it true the reason you didn't
19   given a document to sign by a lawyer and you signed    19   extended the maturity date on the line of credit
20   it without reading it carefully?                       20   note was because you wanted to take control of the
21           MR. RAMSEY: Form.                              21   company away from them?
22       A No.                                              22           MR. RAMSEY: Form.
23       Q Do you recall any other instance when you        23      A I don't remember why I didn't extend it.
24   signed a document given to you by a lawyer without     24      Q Did you want to take personal control of
25   reading it carefully besides the Affidavit that was    25   Eber Brothers operating assets away from the trust?
                                                 Page 435                                                       Page 437
 1                   L. EBER                                 1                  L. EBER
 2   prepare for you by Jerry?                               2          MR. RAMSEY: Form.
 3          MR. RAMSEY: Form.                                3      A I wanted to stop the company going into
 4      A That one was an exception but I don't              4   liquidation, and that's what would have happened if
 5   remember any others.                                    5   I had not given the money and support to the
 6      Q So, for example, with respect to the               6   company, and there wouldn't be a case even.
 7   answer, even though you didn't sign that document       7      Q So is it your testimony that if you had
 8   you knew if was important to make sure that that        8   extended the maturity date on your line of credit
 9   answer was correct and accurate?                        9   note that would have caused the company to go into
10      A Yes.                                              10   liquidation?
11      Q And you made sure it was so; correct?             11          MR. RAMSEY: Form.
12          MR. RAMSEY: Form. He's not submitting           12      A I don't know. I made the decision at the
13      the answer.                                         13   time. I don't remember why but my whole mission was
14      Q All right. I want to turn now to the next         14   to keep the company out of liquidation, to keep it
15   change that you made, page 241 of the last             15   alive.
16   transcript. I asked you -- I will wait for you to      16      Q Did you want to prevent Eber Connecticut
17   get there.                                             17   from being run for the benefit of Eber Brothers
18      A 241?                                              18   pension plan?
19      Q 241.                                              19          MR. RAMSEY: Form.
20      A This goes up to 300.                              20      A I supported -- I gave up my pension of 1.5
21      Q Bottom right, are you there?                      21   million to the PBGC to erase that benefit, to erase
22      A Yes.                                              22   that debt and I was not personally liable to do it.
23      Q So at that point I'm discussing your              23      Q They did sue Eber Connecticut before you
24   decision to foreclose on the debt that was owed to     24   did that; correct?
25   you by Eber Metro after it assumed the debt of Eber    25      A That is correct.

                                                                                              34 (Pages 434 - 437)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 46 of 50


                                                Page 438                                                    Page 440
 1                   L. EBER                                1                   L. EBER
 2       Q So you said that you consulted with              2          MR. RAMSEY: Form.
 3   lawyers and then you acted, which lawyers did you      3       A CNB was very well protected by my personal
 4   consult with about whether to extend the line of       4   guarantee and the 500,000 and 120,000 in stock that
 5   credit note?                                           5   I left with them. I wasn't protected on anything.
 6       A I don't remember.                                6       Q Well, you were in control of the company
 7       Q So how did you know that you consulted           7   weren't you?
 8   with lawyers?                                          8       A The money I lent them, there was no
 9          MR. RAMSEY: Form.                               9   security. I had no protection on it. As a creditor
10       A Because I would not sign a document unless      10   I would not have had any protection.
11   I talked to legal counsel.                            11       Q Well, for several years you said that you
12       Q So that's your standard practice; correct?      12   gave money to Eber Brothers without having any
13       A Usually, there could be exceptions, but         13   security on it; right?
14   usually.                                              14       A Yes.
15       Q So do you know whether that was legal           15       Q Why did you suddenly change your mind?
16   counsel for you personally or was that corporate      16          MR. RAMSEY: Form.
17   counsel?                                              17       A On advice of counsel that's what I did.
18       A I don't remember.                               18       Q And which counsel was that?
19       Q Did you ever discuss whether to extend the      19       A I don't remember.
20   line of credit note with Mike Gumaer?                 20       Q It was Glenn Sturm; correct?
21       A I don't remember.                               21       A It could have been.
22       Q You're aware that Glenn Sturm ended up          22       Q And Glenn Sturm then prepared a security
23   providing promissory note to Eber Metro; correct?     23   agreement for you to sign in March 2010; correct?
24       A Yes.                                            24       A If there's one that I signed he did.
25       Q The maturity date on that was extended          25       Q What did Eber Brothers get out of giving
                                                Page 439                                                    Page 441
 1                  L. EBER                                 1                  L. EBER
 2   twice; correct?                                        2   you security at that time?
 3      A I don't remember that.                            3          MR. RAMSEY: Form.
 4      Q And Eber Metro never tried to collect on          4      Q Was there any benefit to Eber Brothers for
 5   that, did it?                                          5   signing that security agreement with you then?
 6      A I really don't know about it. I shouldn't         6      A Benefit to Eber Brothers? Eber Brothers
 7   say. I do not remember it.                             7   kept -- I kept my loans and monies and more than I
 8      Q Is it fair to say that with respect to            8   had given them, kept the company alive.
 9   CNB, one of the things that you and Wendy tried to     9      Q But you already agreed to loan them money;
10   do, for several years, was to get them to continue    10   correct?
11   to extend their credit that they had given to you?    11      A I agreed to loan them money, yes.
12      A Yes.                                             12      Q So if you already agreed to loan them
13      Q Why was an extension of credit a good            13   money what new did the company get by agreeing to
14   thing for the company?                                14   secure your loan?
15      A Businesses need credit to buy product and        15      A I wouldn't of foreclosed. I didn't
16   run, to make a payroll.                               16   foreclose on them at that time.
17      Q So you didn't want them to foreclose on          17      Q So you believe that you could have
18   the credit?                                           18   foreclosed on the loan in or around February or
19      A That is correct.                                 19   March of 2010?
20      Q Foreclose is a bad thing; right?                 20          MR. RAMSEY: Form.
21          MR. RAMSEY: Form.                              21      A I don't have the dates but I could have
22      A It would have liquidated the company.            22   foreclosed on the loans.
23      Q So foreclosure on credit is a bad thing          23      Q Even though you don't have the dates, at
24   when CNB does it. Why was foreclosure on a line of    24   the time that you sign the security agreement you
25   credit when you did it a bad thing?                   25   believed that you could have foreclosed on the loan;

                                                                                            35 (Pages 438 - 441)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 47 of 50


                                                  Page 442                                                       Page 444
 1                 L. EBER                                    1                   L. EBER
 2   is that right?                                           2   PBGC took that away from me.
 3          MR. RAMSEY: Form.                                 3           MR. RAMSEY: Brian, I know we covered
 4       A I think the security agreement gave me             4       this.
 5   preference as a creditor, gave me comfort, as any        5           THE WITNESS: He goes over and over.
 6   good businessman would do.                               6       Q I'm transitioning to another topic here,
 7       Q Was there any benefit to the Eber                  7   but we discussed before that you were getting from
 8   Brothers -- I'm sorry. Withdrawn. Was there any          8   mid-2007 through 2012 $600,000 a year from Southern
 9   benefit to Eber Brothers Wine & Liquor Corp. as a        9   Wine and Spirits; correct?
10   result of you foreclosing on the loan and taking        10       A Yes.
11   over Eber Metro?                                        11       Q Now, if that $600,000 a year had been paid
12          MR. RAMSEY: Form.                                12   to Eber Brothers Wine & liquor Corp. instead of to
13       A Benefit?                                          13   you and then you just received your salary, maybe
14       Q Yes.                                              14   with an increase in it, would Eber Brothers Wine &
15       A Well, I think it's how you describe a             15   Liquor Corp. have needed any loans from you?
16   benefit.                                                16           MR. RAMSEY: Form.
17       Q How do you describe benefit?                      17       A Yes.
18          MR. RAMSEY: Form.                                18       Q What is your basis for saying that?
19       A Keeping the entity alive.                         19       A If you look, I put 7, 8million,
20       Q Is taking away the only remaining asset to        20   $9 million.
21   the company beneficial to the company, in your          21       Q Well --
22   definition?                                             22       A But I worked for that money.
23          MR. RAMSEY: Form.                                23       Q As of 2012, as of mid-2012 you put in
24       A I did what any reasonable creditor would          24   according to your foreclosure action that you filed,
25   do to protect my investment. The money that I           25   a little over $3 million and then with interest it
                                                  Page 443                                                       Page 445
 1                  L. EBER                                   1                  L. EBER
 2   loaned and put into the company that kept it afloat      2   was roughly $3,650,000. Does that sound about
 3   otherwise it would have been liquidated, the whole       3   right?
 4   system would have.                                       4      A I don't know. It could have been more
 5       Q So that's what a reasonable creditor would         5   with interest. I thought it was more but I would
 6   do, but why would a trustee allow that to happen?        6   have to check it.
 7           MR. RAMSEY: Form.                                7      Q And of that a lot of that was a loan that
 8       Q Did you think about it from that                   8   had been given in 2006; is that right?
 9   prospective at the time?                                 9      A I don't remember the dates of the loan.
10           MR. RAMSEY: Form.                               10      Q Do you remember how much money you loaned
11       A I discussed it with the other trust               11   to Eber Brothers between mid-2007 and mid-2012?
12   people. They knew about it.                             12      A No.
13       Q And so what was your understanding as to          13          MR. RAMSEY: Brian, unless you're
14   why it was beneficial for the trust for you to          14      transitioning, we have done this. We have done
15   foreclose on the loan?                                  15      Southern before. There's nothing new about
16           MR. RAMSEY: Form.                               16      this or about Southern.
17       A There wouldn't be a loan to foreclose on          17      Q With respect to the Southern transaction
18   if I didn't come up with the money. There wouldn't      18   did you discuss -- let me step beck. You testified
19   be anything. The whole Eber Brothers, Eber              19   before about your responsibilities was largely in
20   Connecticut would all go away.                          20   governmental relations work; correct?
21       Q Where did you get the money to loan to the        21      A That was the start of it.
22   company?                                                22      Q Okay. Did have any experience with
23       A Where did I get the money?                        23   government relations?
24       Q Yes.                                              24      A Yes.
25       A I gave up 1.5 million in my pension plan,         25      Q How did you get that experience?

                                                                                                36 (Pages 442 - 445)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 48 of 50


                                                    Page 446                                                    Page 448
 1                   L. EBER                                    1                   L. EBER
 2      A From working over the years in the                    2      Q Do you know who David Dean is?
 3   legis -- with the -- we're regulated by the laws in        3      A Yes.
 4   Albany and federally.                                      4      Q Who is he?
 5      Q Who was paying your salary during that                5      A He was the chief financial officer of
 6   time?                                                      6   Slocum.
 7      A Eber Brothers.                                        7      Q Did he continue working with Slocum after
 8      Q Eber Brothers Wine & Liquor Corp?                     8   Eber Brothers acquired it?
 9      A Yes.                                                  9      A Short period of time.
10      Q So other than your experience from working           10      Q So this letter it says, it's a letter from
11   with Eber Brothers Wine & Liquor Corp. did you have       11   David Dean to John Ryan saying, "Enclosed, please,
12   any other way in which you acquired experience that       12   find the due diligence binder responding to your
13   was relevant to your work with Southern?                  13   recent information request." Do you know what the
14      A Yeah. I had taken courses, my education.             14   due diligence binder is?
15      Q When was that?                                       15      A I have an idea.
16      A Well, I went after college and I worked.             16      Q What is your idea?
17   I worked for the company but I had extra time. I          17      A After they done an audit of the company
18   got into governmental affairs.                            18   what it shows.
19      Q Did you ever think about whether your                19      Q So is it fair to say that this was
20   consulting agreement with Southern was taking             20   documentation that was relevant to whether Eber
21   anything away from Eber Brothers Wine & Liquor            21   Brothers would acquire Slocum & Sons and if so at
22   Corp.?                                                    22   what price?
23          MR. RAMSEY: Form.                                  23      A It was something that they looked at but I
24      A No.                                                  24   don't think it determined the price.
25          MR. RAMSEY: Brian, you already asked               25      Q What did determine the price of Slocum &
                                                    Page 447                                                    Page 449
 1                    L. EBER                                   1                   L. EBER
 2       these questions.                                       2   Sons?
 3          MR. BROOK: I don't know if I asked that.            3       A What someone would pay for it.
 4          MR. RAMSEY: Southern was covered in                 4       Q So the financials didn't have any impact
 5       depth.                                                 5   on that; is that right?
 6          MR. BROOK: Let's change the topic. Let's            6       A It's something but the important thing is
 7       mark this at Exhibit 111. So we're clear at            7   what a willing buyer will pay to buy a company.
 8       the outset, the topic was covered but a                8       Q How did you determine that?
 9       document has not yet been produced. Exhibit            9       A What the market would -- I did not do this
10       111 bears Bates numbers 33279 through 300.            10   but it was what the market could pay in the
11          (EB33279 to EB33300 was marked                     11   competitive bidding and how Strategic it was to Eber
12          as Plaintiff's Exhibit 111 for                     12   Brothers in New York.
13          identification.)                                   13       Q All right. So were you involved in
14       Q This is an excerpt to a larger file that            14   setting the price to pay?
15   followed the cover letter. Do you recognize this at       15       A I was aware of some of it but I couldn't
16   all?                                                      16   say I was directly involved in the whole deal.
17       A I don't remember it.                                17       Q Who was involved in determining what price
18       Q Do you know who John Ryan is?                       18   Eber Brothers would pay from Slocum & Sons?
19       A Yes.                                                19       A Probably John Ryan and Pat Dalton.
20       Q He was their chief financial officer;               20       Q Did you have any input on that?
21   correct?                                                  21       A Yeah, I had input, and that it was
22       A Yes.                                                22   strategically, not on the price, but it was
23       Q This is a letter dated November 17, 2004            23   strategically important to the welfare of New York
24   from David Dean.                                          24   that we buy this company as opposed to a competitor
25       A Yes.                                                25   who would take the lines away from us in New York.

                                                                                                37 (Pages 446 - 449)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 49 of 50


                                                Page 466                                                       Page 468
 1                   L. EBER                                1                  L. EBER
 2   competency that he had been before?                    2      Q And what kind of credit card is that?
 3      A I believe it's taken a lot out of him and         3      A My ordinary personal one.
 4   slowed him up.                                         4      Q So it's a --
 5      Q And you were relying on others at that            5      A It's not a corporate card. It's my own
 6   point.                                                 6   personal one.
 7      A Others, but I always had a lot of respect         7      Q And do you use that for anything other
 8   for Mike.                                              8   than Southern expenses?
 9      Q And when you said that you continued to           9      A Not usually.
10   view him as the attorney for you up until the time    10      Q But sometimes?
11   of his death, is it fair to say that that testimony   11      A It depends. If I lost another credit card
12   by you reflected a sense of loyalty to Mike Gumaer    12   I might use it but I try to keep it with the
13   as much as anything else?                             13   Southern expenses.
14      A Loyalty and respect.                             14      Q Approximately how much in expenses -- let
15          MR. CALIHAN: That's all questions that I       15   me withdraw that. In connection with your work for
16      have.                                              16   Southern have you always tracked expenses basically
17   CONTINUED EXAMINATION BY MR. BROOK:                   17   the same way?
18      Q I do have another document that was              18      A Yes.
19   produced from the last time you were here. This the   19      Q And do you bill Southern for all the
20   was previously marked as Plaintiff's Exhibit 94.      20   expenses that you incur?
21   This is a set of documents, regarding looks like      21          MR. RAMSEY: Form.
22   payments that were made to you by Southern Wine &     22      A Expenses I incur on their business.
23   Spirits, LLC. Do you recognize those documents?       23      Q On their business. Are there any expenses
24      A Yes.                                             24   you incur in connection with your consulting work
25      Q What are they?                                   25   that you don't bill to Southern?
                                                Page 467                                                       Page 469
 1                   L. EBER                                1                  L. EBER
 2       A They're what they are. They're paying for        2      A That I don't bill?
 3   services that I have provided them.                    3      Q Yeah.
 4       Q And they're reimbursing you for expenses?        4      A There are things that I do for
 5       A Yes.                                             5   governmental work that I feel helps my position as a
 6       Q What kind of expenses did you incur in           6   lobbyist and a governmental affairs person that I
 7   connection with your consulting work for Southern?     7   paid for personally.
 8       A Travel to New York to Syosset, Long              8      Q What kind of expenses are those?
 9   Island, to 800 3rd Avenue, to Albany, to Miami for     9      A Donations to legislators or seminar if I
10   meetings, to legislative districts throughout New     10   went to or meetings, or what have you, that could
11   York State.                                           11   help me.
12       Q And how did you keep track of those             12      Q Have you acquired any significant assets
13   expenses?                                             13   for your business, for your consulting business?
14       A I filed reports. I get receipts and filed       14      A Assets from my consulting?
15   reports and send them into him.                       15      Q Yes.
16       Q Did you also incur expenses in connection       16      A No.
17   with your work for Eber Connecticut?                  17      Q So you don't have a car specific to your
18       A Yes.                                            18   consulting business?
19       Q How did you keep track of those expense?        19      A No.
20       A Same way.                                       20      Q And according to these documents you
21       Q Do you have separate credit cards?              21   received reimbursement for $118,371.21 expenses from
22       A Yes.                                            22   Southern in the year 2018. Does that sound about
23       Q Did you have a specific credit card that        23   right?
24   you use just for Southern?                            24      A If that's what it says.
25       A Yes.                                            25      Q Approximately how much time did you spend

                                                                                              42 (Pages 466 - 469)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-2 Filed 12/27/19 Page 50 of 50


                                                   Page 470                                                      Page 472
 1                  L. EBER                                    1                   L. EBER
 2   doing consulting work for Southern in 2018?               2       Q What import company was that?
 3       A I don't remember the time. It's whatever            3       A Part -- it was Slocum. It was just -- the
 4   had to be done. I could work 24 hours. I could            4   company was part of Slocum.
 5   work a whole week. I could work two, three days.          5       Q It was a Slocum entity?
 6   It depends what's going on.                               6       A It was part of -- it was not an entity.
 7       Q Do you ever have conflicts in terms of              7   It was just lines that Slocum had that they sold
 8   what work to do for Southern versus Eber                  8   some of the wine in New York. That ceased.
 9   Connecticut?                                              9       Q When did that cease?
10          MR. RAMSEY: Form.                                 10       A Quite a few years ago, it lost a lot of
11       A Sometimes.                                         11   money.
12       Q And how do you --                                  12       Q Why did it cease?
13       A I do the best I can to do both.                    13       A Because it lost a lot of money.
14       Q Would you say you do more work for                 14       Q So it was a decision that you made to stop
15   Southern or more work from Eber Connecticut?             15   that?
16          MR. RAMSEY: Form.                                 16       A Yes.
17       A I think it's a moot question. I couldn't           17       Q Okay. Was it roughly at the same time
18   answer it. I do what I have to for Southern and I        18   that you started consulting for Southern?
19   do it when I'm needed at Connecticut.                    19       A No.
20       Q Has working for Southern impacted your             20       Q So help me understand then, time wise,
21   ability to provide services for Eber Connecticut?        21   approximately when it was that the sales in New York
22          MR. RAMSEY: Form.                                 22   stopped?
23       A No, it hasn't impacted it. It's helped             23       A I don't remember the exact date but it was
24   Connecticut.                                             24   not profitable and Connecticut needed to watch
25       Q How so?                                            25   Connecticut. The employees, I wanted them all to
                                                   Page 471                                                      Page 473
 1                   L. EBER                                   1                  L. EBER
 2      A There are suppliers that they have that I            2   spend their time not sending, selling wine to other
 3   have been able to get to know and been able to get        3   states but spend their time in building the
 4   their lines for Connecticut.                              4   Connecticut business.
 5      Q Which suppliers?                                     5      Q I'm just trying to get, you know, a
 6      A I don't remember the names but there are a           6   ballpark sense, you best recollection?
 7   bunch of them.                                            7      A I couldn't give you the date. I just
 8      Q Can you name even one?                               8   don't remember it.
 9          MR. RAMSEY: Form.                                  9      Q Was it before you started consulting for
10      A I just -- I don't want to get the wrong.            10   Southern?
11          MR. RAMSEY: If you remember you remember.         11          MR. RAMSEY: Form.
12      A I can't remember there are -- it isn't              12      A Before I started?
13   exact. It's a relationship that they know you and        13      Q Yes, that you stopped. Did Eber
14   they come and see you because I met them in New York     14   Connecticut stop selling in New York before --
15   and talked to them.                                      15      A No, it was after.
16      Q And just I want to clarify something that           16      Q Approximately how long after?
17   came up in the deposition of Bob Lowenthal.              17      A I don't remember.
18   (phonetic) Does Eber Connecticut have any business       18      Q Years after?
19   in New York?                                             19          MR. RAMSEY: Form.
20      A Not anymore.                                        20      A Could have been a couple of years. I
21      Q Did it at one point in time?                        21   don't remember.
22      A They did.                                           22      Q Did you ever discuss Eber Connecticut's
23      Q When was that?                                      23   sales in New York with Southern?
24      A When we first took it over they had an              24      A No.
25   import company that they sold wine to New York.          25      Q Did Eber Connecticut sales in New York

                                                                                                43 (Pages 470 - 473)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                         516-608-2400
